Euro Pacific Funds · EuroPac International Value Fund Class A (EPIVX) Class I (EPVIX) · EuroPac International Bond Fund Class A (EPIBX) Class I (EPBIX) · EuroPac Hard Asset Fund Class A (EPHAX) Class I (EPHIX) · EuroPac International Dividend Income Fund Class A (EPDPX) Class I (EPDIX) · EP Asia Small Companies Fund Class A (EPASX) Class I (EPEIX) · EP Latin America Fund Class A (EPLAX) Class I (EPWIX) · EP Strategic US Equity Fund Class A (EPUSX) · EuroPac Gold Fund Class A (EPGFX) · EP China Fund Class A (EPHCX) PROSPECTUS March 1, 2014 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Euro Pacific Funds Each a series of Investment Managers Series Trust (the “Trust”) The funds described in this Prospectus will be referred to individually as a “Fund” and collectively as the “Funds” Table of Contents SUMMARY SECTION – EuroPac International Value Fund 1 SUMMARY SECTION – EuroPac International Bond Fund 7 SUMMARY SECTION – EuroPac Hard Asset Fund 13 SUMMARY SECTION – EuroPac International Dividend Income Fund 20 SUMMARY SECTION – EP Asia Small Companies Fund 26 SUMMARY SECTION – EP Latin America Fund 31 SUMMARY SECTION – EP Strategic US Equity Fund 36 SUMMARY SECTION – EuroPac Gold Fund 40 SUMMARY SECTION – EP China Fund 46 MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 51 MANAGEMENT OF THE FUNDS 67 YOUR ACCOUNT WITH THE FUNDS 71 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES 81 DIVIDENDS AND DISTRIBUTIONS 81 FEDERAL INCOME TAX CONSEQUENCES 81 FINANCIAL HIGHLIGHTS 83 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is March 1, 2014. SUMMARY SECTION – EuroPac International Value Fund Investment Objective The Fund’s investment objective is to seek income and long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Shares Class I Shares Maximum sales charge (load) imposed on purchases (as a percentage of price) 4.50% None Maximum deferred sales charge (load) imposed on purchases None None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.08% 1.08% Distribution (Rule 12b-1) fees 0.25% None Other expenses (includes shareholder service fee of up to 0.15%) 0.50% 0.50% Total annual fund operating expenses 1.83% 1.58% Fee waiver and/or expense reimbursement1 (0.07)% (0.08)% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.76% 1.50% 1 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses (as determined in accordance with Form N-1A), interest, taxes, dividend and interest expense on short sales, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 1.75% and 1.50% of the average daily net assets of the Fund’s Class A and Class I shares, respectively.This agreement is in effect until March 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees it waived and Fund expenses it reimbursed for a period of three years from the date of any such waiver or reimbursement. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Class A Class I 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 42% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies located in Europe and the Pacific Rim.The Fund’s advisor considers a country to be part of Europe if it is included in one of the MSCI European indexes and part of the Pacific Rim if any of its borders touches the Pacific Ocean.The advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is part of Europe or the Pacific Rim or has its principal office in a country that is part of Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim.In addition, under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in non-U.S. companies.The Fund will invest in large-, mid-, and small-capitalization companies that are considered by the Fund’s advisor to be value oriented and dividend paying companies.The Fund’s advisor uses a value investing style focusing on companies the securities of which it believes are undervalued. Subject to the Fund’s fundamental policy prohibiting the concentration of 25% or more of the Fund’s total assets in investments in any one industry or group of related industries, the Fund’s advisor may focus the Fund’s investments in one or more sectors, particularly the gold and finance sector.The Fund's investments in equity securities may also include preferred stock, convertible securities, warrants and options on equities and stock indices.The Fund may also invest in exchange-traded funds ("ETFs"). The Fund seeks to identify countries, and industries within those countries that are best positioned to perform relative to other countries and industries.In making this determination a number of considerations are taken into account such as expectations for change in valuation of foreign currency, changes in world demand for products or services, diversification of foreign trade practices, policy changes of the foreign government, and expectations for fundamental factors such as interest rates, inflation and GDP growth.Following selection of countries and industries, the Fund’s advisor will use a bottom-up approach to select individual companies. A number of qualitative and quantitative factors are considered when selecting the companies such as dividend yield, valuation versus growth, capital structure, quality of management, corporate governance practices, liquidity, strengths and opportunities versus the peer group, and business specific risk. The Fund’s advisor also seeks to identify companies with minimal revenue exposure to the U.S. markets.The Fund will generally hold 50 to 60 securities and seeks low portfolio turnover. Principal Risks of Investing Risk is inherent in all investing. A summary description of certain principal risks of investing in the Fund is set forth below. Before you decide whether to invest in the Fund, carefully consider these risk factors associated with investing in the Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. Market Risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk.The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Value-Oriented Investment Strategies Risk.Value stocks are those that are believed to be undervalued in comparison to their peers due to adverse business developments or other factors.Value investing is subject to the risk that the market will not recognize a security’s inherent value for a long time or at all, or that a stock judged to be undervalued may actually be appropriately priced or overvalued.Therefore, the Fund is most suitable for long-term investors who are willing to hold their shares for extended periods of time through market fluctuations and the accompanying changes in share prices. Sector Risk. From time to time, the Fund may invest up to, but less than, 25% of its total assets in each of certain sectors of the economy. Each of those sectors may be subject to specific risks. These risks include governmental regulation of the sector and governmental monetary and fiscal policies, which may impact interest rates and currencies and affect corporate funding and international trade. Certain sectors may be more vulnerable than others to these factors. In addition, market sentiment and expectations toward a particular sector could affect a company’s market valuation and access to equity funding. Finance Sector Risk. Performance of companies in the Finance sector may be adversely impacted by many factors, including, among others: government regulations of, or related to, the sector; governmental monetary and fiscal policies; economic, business or political conditions; credit rating downgrades; changes in interest rates; price competition; and decreased liquidity in credit markets. This sector has experienced significant losses and a high degree of volatility in the recent past, and the impact of more stringent capital requirements and of recent or future regulation on any individual financial company or on the sector as a whole cannot be predicted. 2 Gold Sector Risk. Investments related to gold are considered speculative and are affected by a variety of worldwide economic, financial and political factors. The price of gold may fluctuate sharply over short periods of time, even during periods of rising prices, due to changes in inflation or expectations regarding inflation in various countries, the availability of supplies, changes in industrial and commercial demand, limited markets, fabricator demand, gold sales by governments, trade imbalances and restrictions, currency devaluation or revaluation, central banks or international agencies, investment speculation, inability to raise capital, increases in production costs, political unrest in nations where sources of gold are located, monetary and other economic policies of various governments and government restrictions on private ownership of gold and mining land. Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the values of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. Currency Risk.The values of investments in securities denominated in foreign currencies increase or decrease as the rates of exchange between those currencies and the U.S. Dollar change. Currency conversion costs and currency fluctuations could erase investment gains or add to investment losses. Currency exchange rates can be volatile and are affected by factors such as general economic conditions, the actions of the U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. Geographic Concentration Risk.A fund that is less diversified across countries or geographic regions is generally riskier than a more geographically diversified fund.Investments in a single region, even though representing a number of different countries within the region, may be affected by common economic forces and other factors.This vulnerability to factors affecting the value of investments is significantly greater for a fund that concentrates its investment in a particular region or regions than a more geographically diversified fund, and may result in greater losses and volatility.The economies and financial markets of certain regions, such as Latin America, Asia or Eastern Europe, can be interdependent and may decline all at the same time. Geographic Risk Related to Europe.The Fund will be more susceptible to the economic, market, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels.Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. Geographic Risk Related to Pacific Rim.The Fund will be more susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; however, it has a higher prevalence of emerging market countries as compared to other regions of the world.The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller capitalization companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. Emerging Market Risk.Many of the risks with respect to foreign investments are more pronounced for investments in issuers in developing or emerging market countries. Emerging market countries may tend to have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed economic, political and legal systems than those of more developed countries.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems. 3 Small-Cap or Mid-Cap Company Risk.The securities of small-capitalization and mid-capitalization companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger, more established companies or market averages in general.In addition, such companies typically are more likely to be adversely affected than large capitalization companies by changes in earning results, business prospects, investor expectations or poor economic or market conditions. Liquidity Risk. The Fund may not be able to sell some or all of the investments that it holds due to a lack of demand in the marketplace or other factors such as market turmoil, or if the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs it may only be able to sell those investments at a loss. Illiquid assets may also be difficult to value. Risks Affecting Specific Issuers. The value of an equity security may decline in response to developments affecting a specific issuer, even if the overall industry or economy is unaffected. These developments may include a variety of factors, such as management problems or corporate disruption, declines in revenues and increases in costs, and factors that affect the issuer’s competitive position. Preferred Stock Risk.Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stock, dividends and a fixed share of the proceeds resulting from a liquidation of the company.The market value of preferred stock is subject to company-specific and market risks applicable generally to equity securities and is also sensitive to changes in the company’s creditworthiness, the ability of the company to make payments on the preferred stock, and changes in interest rates, typically declining in value if interest rates rise. Convertible Securities Risk.Convertible securities are subject to market and interest rate risk and credit risk. When the market price of the equity security underlying a convertible security decreases the convertible security tends to trade on the basis of its yield and other fixed income characteristics, and is more susceptible to credit and interest rate risks. When the market price of such equity security rises, the convertible security tends to trade on the basis of its equity conversion features and be more exposed to market risk. Convertible securities are typically issued by smaller capitalized companies with stock prices that may be more volatile than those of other companies. Warrants Risk.Warrants may lack a liquid secondary market for resale.The prices of warrants may fluctuate as a result of speculation or other factors.Warrants can provide a greater potential for profit or loss than an equivalent investment in the underlying security.Prices of warrants do not necessarily move in tandem with the prices of their underlying securities and therefore are highly volatile and speculative investments. Options Risk.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The Fund may not fully benefit from or may lose money on an option if changes in its value do not correspond as anticipated to changes in the value of the underlying securities.If the Fund is not able to sell an option held in its portfolio, it would have to exercise the option to realize any profit and would incur transaction costs upon the purchase or sale of the underlying securities.Because the Fund must maintain a secured position with respect to any call option on a security it writes, the Fund may not sell the assets which it has segregated to secure the position while it is obligated under the option.This requirement may impair the Fund’s ability to sell portfolio securities at a time when such sale might be advantageous.Ownership of options involves the payment of premiums, which may adversely affect the Fund’s performance.To the extent that the Fund invests in over-the-counter options, the Fund may be exposed to counterparty risk. ETF Risk. Investing in an ETF will provide the Fund with exposure to the securities comprising the index on which the ETF is based and will expose the Fund to risks similar to those of investing directly in those securities. Shares of ETFs typically trade on securities exchanges and may at times trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses.The Fund will pay brokerage commissions in connection with the purchase and sale of shares of ETFs. 4 Management Risk.The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund. Performance The performance information provided below indicates some of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Class A shares and by showing how the average annual total returns ofeach class of shares of the Fund compare with the average annual total returns of a broad-based market index.Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Class A shares and Class I shares are invested in the same portfolio of securities.Sales loads are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown.Updated performance information is available on the Fund’s website at www.europacificfunds.com. Effective July 16, 2013, the Fund’s performance benchmark is the MSCI All Country World Ex USA Value Index.This Index is considered a more appropriate broad-based securities market index. Calendar Year Total Return (before taxes) for Class A Shares For each calendar year at NAV Highest Calendar Quarter Return at NAV 10.71% Quarter Ended 3/31/2012 Lowest Calendar Quarter Return at NAV -20.65% Quarter Ended 9/30/2011 Average Annual Total Returns (for periods ended December 31, 2013) One Year Three Year Since Inception (Annualized) Inception Date Class A Shares - Return Before Taxes -6.14% -2.43% 0.53% April 7, 2010 Class A Shares - Return After Taxes on Distributions* -6.39% -2.58% 0.35% April 7, 2010 Class A Shares- Return After Taxes on Distributions and Sale of Fund Shares* -2.98% -1.54% 0.68% April 7, 2010 Class I Shares - Return Before Taxes -1.50% -0.67% 2.03% July 16,2013 MSCI All Country World Ex USA Value Index (reflects no deduction for fees, expenses or taxes) 15.04% 5.31% 5.60% April 7, 2010 MSCI World Ex USA Value Index (reflects no deduction for fees, expenses or taxes) 21.47% 7.96% 7.15% April 7, 2010 5 * After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Class A Shares only and after-tax returns for classes other than Class A will vary from returns shown for Class A. Class A started on April 7, 2010. Class I started on July 16, 2013. The performance figures for Class I include the performance for the Class A for the periods prior to the start date of Class I.Class A imposes higher expenses than Class I. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) Portfolio Manager James Nelson, CFA, Portfolio Manager, has been the portfolio manager of the Fund since its inception on April 7, 2010. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Class A Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Class I Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the New York Stock Exchange (the “NYSE”) is open for business, by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 6 SUMMARY SECTION – EuroPac International Bond Fund Investment Objective The Fund’s investment objective is to seek current income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Shares Class I Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.50% None Maximum deferred sales charge (load) imposed on purchases None None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 0.60% 0.60% Distribution (Rule 12b-1) fees 0.25% None Other expenses (includes shareholder service fee of up to 0.15%) 0.38% 0.46% Total annual fund operating expenses 1.23% 1.06% Fee waiver and/or expense reimbursement1 (0.08)% (0.16)% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.15% 0.90% 1 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses (as determined in accordance with Form N-1A), interest, taxes, dividend and interest expense on short positions, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 1.15% and 0.90% of the average daily net assets of the Fund’s Class A and Class I shares, respectively.This agreement is in effect until March 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, offees it waived and Fund expenses it reimbursed for a period of three years from the date of any such waiver or reimbursement. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Class A Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 49% of the average value of its portfolio. 7 Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities of non-U.S. companies located in Europe and the Pacific Rim.The Fund’s advisor considers a country to be part of Europe if it is included in one of the MSCI European indexes and part of the Pacific Rim if any of its borders touches the Pacific Ocean.The advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is a part of Europe or the Pacific Rim or has its principal office in a country that is a part of Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim.Fixed income securities in which the Fund may invest include developed and emerging market debt obligations of governments, their agencies and instrumentalities, asset-backed securities, investment grade and below investment grade (commonly known as “junk bonds”) corporate debt obligations, and convertible bonds.Corporate debt obligations include corporate bonds, debentures, notes and other similar instruments.Although the Fund may invest in fixed income securities rated in any category, it will primarily invest in investment grade securities.Investment grade fixed income securities include securities rated BBB- or higher by Standard & Poor's Corporation ("S&P") or Baa3 or higher by Moody's Investors Service, Inc. ("Moody's") or, if unrated by S&P and Moody's, determined by the Fund’s advisor to be of comparable credit quality.The Fund may invest in securities, including sovereign debt securities, denominated in U.S. dollars or in foreign currencies. The securities in which the Fund invests may pay interest at fixed rates, variable rates, or subject to reset terms. In addition, these securities may make principal payments that are fixed, variable or both. There is no limit on the maturity of any security held by the Fund.Although the Fund’s advisor expects to maintain an intermediate- to long-term weighted average maturity for the Fund, there are no maturity restrictions on the overall portfolio or on individual securities.The Fund may invest in large-, mid-, and small-capitalization companies issuing fixed income securities.In addition, the Fund may use derivatives, such as forward contracts and currency and interest rate swaps, as a hedge (to offset risks associated with an investment, currency exposure, or market conditions) and to earn income and enhance returns. The Fund’s advisor will first select foreign currency compositions based on an evaluation of various macroeconomic factors including, but not limited to, relative interest rates, exchange rates, monetary and fiscal policies, and trade and current account balances.Once the advisor establishes currency compositions, it will then select fixed income securities that it believes offer attractive income and/or capital appreciation potential with a reasonable level of risk. The Fund generally invests where relative combinations of fixed income returns and currency exchange rates appear attractive.The Fund’s advisor may sell securities for a variety of reasons, but in most cases in order to adjust the portfolio’s average maturity, credit quality or yield, or to change geographic or currency exposures. Principal Risks of Investing Risk is inherent in all investing. A summary description of certain principal risks of investing in the Fund is set forth below. Before you decide whether to invest in the Fund, carefully consider these risk factors associated with investing in the Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. Market Risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Fixed Income Securities Risk. The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to changes in an issuer’s credit rating or market perceptions about the creditworthiness of an issuer.Generally fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, and longer-term and lower rated securities are more volatile than shorter-term and higher rated securities. 8 Foreign Investment Risk Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the values of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. Currency Risk.The values of investments in securities denominated in foreign currencies increase or decrease as the rates of exchange between those currencies and the U.S. Dollar change. Currency conversion costs and currency fluctuations could erase investment gains or add to investment losses. Currency exchange rates can be volatile and are affected by factors such as general economic conditions, the actions of the U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. Geographic Concentration Risk.A fund that is less diversified across countries or geographic regions is generally riskier than a more geographically diversified fund.Investments in a single region, even though representing a number of different countries within the region, may be affected by common economic forces and other factors.This vulnerability to factors affecting the value of investments is significantly greater for a fund that concentrates its investment in a particular region or regions than a more geographically diversified fund, and may result in greater losses and volatility.The economies and financial markets of certain regions, such as Latin America, Asia or Eastern Europe, can be interdependent and may decline all at the same time. Geographic Risk Related to Europe.The Fund will be more susceptible to the economic, market, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels.Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. Geographic Risk Related to Pacific Rim.The Fund will be more susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; however, it has a higher prevalence of emerging market countries as compared to other regions of the world.The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller capitalization companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. Emerging Market Risk.Many of the risks with respect to foreign investments are more pronounced for investments in issuers in developing or emerging market countries. Emerging market countries may tend to have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed economic, political and legal systems than those of more developed countries.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems. 9 Foreign Sovereign Risk.Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations.The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems. Credit Risk.If an issuer or guarantor of a debt security held by the Fund or a counterparty to a financial contract with the Fund defaults or is downgraded or is perceived to be less creditworthy, or if the value of the assets underlying a security declines, the value of the Fund’s portfolio will typically decline. Interest Rate Risk.Changes in interest rates will affect the value of the Fund’s investments in fixed income securities and preferred stock.Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Liquidity Risk.The Fund may not be able to sell some or all of the investments that it holds due to a lack of demand in the marketplace or other factors such as market turmoil, or if the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs it may only be able to sell those investments at a loss. Illiquid assets may also be difficult to value. High Yield (“Junk”) Bond Risk.High yield bonds are debt securities rated below investment grade (often called “junk bonds”).Junk bonds are speculative, involve greater risks of default, downgrade, or price declines and are more volatile and tend to be less liquid than investment-grade securities. Companies issuing high yield bonds are less financially strong, are more likely to encounter financial difficulties, and are more vulnerable to adverse market events and negative sentiments than companies with higher credit ratings. Asset-Backed Securities Risk.Asset-backed securities may be sensitive to changes in interest rates and subject to early repayment risk, and their value may fluctuate in response to the market’s perception of issuer creditworthiness.While such securities are generally supported by some form of government or private guarantee there is no assurance that private guarantors will meet their obligations. Derivatives Risk. Derivatives include instruments and contracts that are based on and valued in relation to one or more underlying securities, financial benchmarks, indices, or other reference obligations or measures of value.Major types of derivatives include futures, options, swaps and forward contracts.Using derivatives can have a leveraging effect and increase fund volatility.Derivatives can be highly illiquid and difficult to unwind or value, and changes in the value of a derivative held by the Fund may not correlate with the value of the underlying instrument or the Fund’s other investments.Many of the risks applicable to trading the instruments underlying derivatives are also applicable to derivatives trading.However, additional risks are associated with derivatives trading that are possibly greater than the risks associated with investing directly in the underlying instruments.These additional risks include illiquidity risk and counterparty credit risk.A small investment in derivatives could have a potentially large impact on the Fund’s performance.Financial reform laws have changed many aspects of financial regulation applicable to derivatives.Once implemented, new regulations, including margin, clearing, and trade execution requirements, may make derivatives more costly, may limit their availability, may present different risks or may otherwise adversely affect the value or performance of these instruments.The extent and impact of these regulations are not yet fully known and may not be known for some time. Small-Cap or Mid-Cap Company Risk.Investments in fixed income securities of small and mid-sized companies may involve greater risks of default, downgrade, or price declines than fixed income securities of large-sized companies. Large-Cap Company Risk.Larger, more established companies may be unable to attain the high growth rates of successful, smaller companies during periods of economic expansion. Management Risk.The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund. 10 Performance The performance information provided below indicates some of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Class A shares and by showing how the average annual total returns of each class of shares of the Fund compare with the average annual total returns of a broad-based market index.Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Class A shares and Class I shares are invested in the same portfolio of securities.Sales loads are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown.Updated performance information is available on the Fund’s website at www.europacificfunds.com. Effective July 16, 2013, the Fund’s performance benchmark is the JPMorgan GBI Global ex-US FX NY Index Unhedged in USD.This Index is considered an appropriate broad-based securities market index. Calendar Year Total Return (before taxes) for Class A Shares For each calendar year at NAV Highest Calendar Quarter Return at NAV 4.49% Quarter Ended 3/31/2012 Lowest Calendar Quarter Return at NAV -6.74% Quarter Ended 9/30/2011 Average Annual Total Returns (for periods ended December 31, 2013) One Year Three Year Since Inception (Annualized) Inception Date Class A Shares - Return Before Taxes -8.77% -0.63% -0.04% November 15, 2010 Class A Shares - Return After Taxes on Distributions* -9.66% -1.58% -0.95% November 15, 2010 Class A Shares - Return After Taxes on Distributions and Sale of Fund Shares* -4.93% -0.81% -0.34% November 15, 2010 Class I Shares - Return Before Taxes -4.26% 1.14% 1.67% July 16, 2013 JPMorgan GBI Global ex-US FX NY Index Unhedged in USD (does not reflect deduction for fees, expenses or taxes) -5.08% 0.46% 0.33% November 15, 2010 Citigroup Non USD World Government Bond Index (does not reflect deduction for fees, expenses or taxes) -4.56% 0.62% 0.46% November 15, 2010 * After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Class A Shares only and after-tax returns for classes other than Class A will vary from returns shown for Class A. 11 Class A started on November 15, 2010. Class I started on July 16, 2013. The performance figures for Class I include the performance for the Class A for the periods prior to the start date of Class I.Class A imposes higher expenses than Class I. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) Portfolio Managers James Nelson, CFA, Portfolio Manager, has been the portfolio manager of the Fund since its inception on November 15, 2010.Stephen Kleckner, CAIA, Portfolio Manager, has been the co-portfolio manager of the Fund since January 2013. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Class A Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Class I Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the NYSE is open for business, by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 12 SUMMARY SECTION – EuroPac Hard Asset Fund Investment Objectives The Fund’s investment objectives areto seek appreciation of capital and protection against inflation and secondarily current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Shares Class I Shares Maximum sales charge (load) imposed on purchases (as a percentage of price) 4.50% None Maximum deferred sales charge (load) imposed on purchases None None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fee (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.08% 1.08% Distribution (Rule 12b-1) fees 0.25% None Other expenses (includes shareholder service fee of up to 0.15%) 0.81% 1.02% Acquired fund fees and expenses 0.11% 0.11% Total annual fund operating expenses1 2.25% 2.21% Fee waiver and/or expense reimbursement2 (0.39)% (0.60)% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.86% 1.61% 1 “Total annual fund operating expenses” do not correlate to the ratio of expenses to average net assets appearing in the financial highlights table, which reflects only the operating expenses of the Fund and does not include acquired fund fees and expenses. 2 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses (as determined in accordance with Form N-1A), interest, taxes, dividend and interest expense on short sales, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 1.75% and 1.50% of average daily net assets of the Fund’s Class A and Class I shares, respectively.This agreement is in effect until March 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees it waived and Fund expenses it reimbursed for a period of three years from the date of any such waiver or reimbursement. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Class A Class I 13 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 8% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in hard asset securities of companies located in Europe and the Pacific Rim.The Fund’s advisor defines hard asset securities as equity and fixed income securities of companies that derive at least 50% of gross revenue or profit from production or distribution of precious metals, natural resources, real estate or other commodities. The Fund’s advisor considers a country to be part of Europe if it is include in one of the MSCI European indexes or part of the Pacific Rim if any of its borders touches the Pacific Ocean.The advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is a part of Europe or the Pacific Rim or has its principal office that is a part of a country in Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim.The Fund is "non-diversified" under the Investment Company Act of 1940, as amended (the "1940 Act"), which means that it may invest more of its assets in fewer positions than "diversified" mutual funds.The Fund may invest in securities, including sovereign debt securities, and in securities denominated in U.S. dollars or in foreign currencies. The Fund will concentrate its investments in the hard asset sector.The Fund will invest in large-, mid-, and small-capitalization companies in developed and emerging markets that are considered by the Fund’s advisor to be value oriented and dividend paying companies.Subject to the Fund’s fundamental policy prohibiting the concentration of 25% or more of the Fund’s total assets in investments in any one industry or group of related industries, the Fund’s advisor may focus the Fund’s investments in one or more sectors, particularly the gold and finance sector.The Fund's investments in equity securities will include common stock and may include preferred stock, convertible securities, warrants and options on equities and stock indices.The Fund may also invest in exchange-traded funds ("ETFs"), which are investment companies that invest in portfolios of securities designed to track particular market segments or indices and the shares of which are bought and sold on securities exchanges. The Fund may invest in precious metals and inflation-linked floating rate bonds denominated in foreign currencies.The Fund will normally invest in bonds that have remaining maturities at the time of purchase of five years or less, and short duration of less than 1 1/2 years.Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security.Although the Fund may invest in bonds rated in any category (including high yield bonds, which are commonly known as “junk bonds”), it will primarily invest in investment grade securities.Investment grade fixed income securities include securities rated BBB- or higher by Standard & Poor’s Corporation (“S&P”) or Baa3 or higher by Moody’s Investors Service, Inc. (“Moody’s”) or, if unrated by S&P and Moody’s, determined by the Fund’s advisor to be of comparable credit quality. The Fund may use derivatives, such as commodity futures and currency and interest rate futures, as a hedge (to offset risks associated with an investment, currency exposure, or market conditions) and to earn income and enhance returns. In selecting investments for the Fund, the Advisor seeks to identify hard asset securities and other securities in countries and currencies that will be most effective as a hedge against inflation and the U.S. dollar weakness, and provide the best potential for capital appreciation, given the outlook on the economy.In making this determination the Fund’s advisor will assess the current world economic climate, and the potential for growth and inflation. The advisor will also attempt to target countries and currencies that it believes will provide long term capital appreciation and provide reliable protection against inflation and U.S. dollar weakness. Principal Risks of Investing Risk is inherent in all investing. A summary description of certain principal risks of investing in the Fund is set forth below. Before you decide whether to invest in the Fund, carefully consider these risk factors associated with investing in the Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. 14 Market Risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk.The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Fixed Income Securities Risk. The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to changes in an issuer’s credit rating or market perceptions about the creditworthiness of an issuer.Generally fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, and longer-term and lower rated securities are more volatile than shorter-term and higher rated securities. Small-Cap or Mid-Cap Company Risk.The securities of small-capitalization and mid-capitalization companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger, more established companies or market averages in general.In addition, such companies typically are more likely to be adversely affected than large capitalization companies by changes in earning results, business prospects, investor expectations or poor economic or market conditions. Hard Asset Sectors Risk. The Fund may be subject to greater risks and market fluctuations than a fund whose portfolio has exposure to a broader range of sectors. The Fund may be susceptible to financial, economic, political, or market events, as well as government regulation, impacting hard asset sectors (such as the precious metals, natural resources, and real estate sectors). Precious metals and natural resources securities are at times volatile and there may be sharp fluctuations in prices, even during periods of rising prices. Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the values of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. Currency Risk.The values of investments in securities denominated in foreign currencies increase or decrease as the rates of exchange between those currencies and the U.S. Dollar change. Currency conversion costs and currency fluctuations could erase investment gains or add to investment losses. Currency exchange rates can be volatile and are affected by factors such as general economic conditions, the actions of the U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. Geographic Concentration Risk.A fund that is less diversified across countries or geographic regions is generally riskier than a more geographically diversified fund.Investments in a single region, even though representing a number of different countries within the region, may be affected by common economic forces and other factors.This vulnerability to factors affecting the value of investments is significantly greater for a fund that concentrates its investment in a particular region or regions than a more geographically diversified fund, and may result in greater losses and volatility.The economies and financial markets of certain regions, such as Latin America, Asia or Eastern Europe, can be interdependent and may decline all at the same time. Geographic Risk Related to Europe.The Fund will be more susceptible to the economic, market, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels.Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. 15 Geographic Risk Related to Pacific Rim.The Fund will be more susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; however, it has a higher prevalence of emerging market countries as compared to other regions of the world.The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller capitalization companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. Emerging Market Risk.Many of the risks with respect to foreign investments are more pronounced for investments in issuers in developing or emerging market countries. Emerging market countries may tend to have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed economic, political and legal systems than those of more developed countries.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems. Foreign Sovereign Risk.Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations.The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems. Credit Risk.If an issuer or guarantor of a debt security held by the Fund or a counterparty to a financial contract with the Fund defaults or is downgraded or is perceived to be less creditworthy, or if the value of the assets underlying a security declines, the value of the Fund’s portfolio will typically decline. Interest Rate Risk.Changes in interest rates will affect the value of the Fund’s investments in fixed income securities and preferred stock.Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. Liquidity Risk.The Fund may not be able to sell some or all of the investments that it holds due to a lack of demand in the marketplace or other factors such as market turmoil, or if the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs it may only be able to sell those investments at a loss. Illiquid assets may also be difficult to value. ETF Risk. Investing in an ETF will provide the Fund with exposure to the securities comprising the index on which the ETF is based and will expose the Fund to risks similar to those of investing directly in those securities. Shares of ETFs typically trade on securities exchanges and may at times trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses.The Fund will pay brokerage commissions in connection with the purchase and sale of shares of ETFs. 16 Derivatives Risk. To the extent the Fund uses futures, swaps, and other derivatives, it is exposed to additional volatility and potential losses resulting from leverage. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value. Preferred Stock Risk.Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stock, dividends and a fixed share of the proceeds resulting from a liquidation of the company.The market value of preferred stock is subject to company-specific and market risks applicable generally to equity securities and is also sensitive to changes in the company’s creditworthiness, the ability of the company to make payments on the preferred stock, and changes in interest rates, typically declining in value if interest rates rise. Convertible Securities Risk.Convertible securities are subject to market and interest rate risk and credit risk. When the market price of the equity security underlying a convertible security decreases the convertible security tends to trade on the basis of its yield and other fixed income characteristics, and is more susceptible to credit and interest rate risks. When the market price of such equity security rises, the convertible security tends to trade on the basis of its equity conversion features and be more exposed to market risk. Convertible securities are typically issued by smaller capitalized companies with stock prices that may be more volatile than those of other companies. Warrants Risk.Warrants may lack a liquid secondary market for resale.The prices of warrants may fluctuate as a result of speculation or other factors.Warrants can provide a greater potential for profit or loss than an equivalent investment in the underlying security.Prices of warrants do not necessarily move in tandem with the prices of their underlying securities and therefore are highly volatile and speculative investments. Risks Related to the Gold and Precious Metals Industry. The Fund may be subject to greater risks and market fluctuations than a fund whose portfolio has exposure to a broader range of industries or sectors. Investments related to gold and other precious metals are considered speculative and are affected by a variety of worldwide economic, financial and political factors. The price of gold and other precious metals may fluctuate sharply over short periods of time, even during periods of rising prices, due to changes in inflation or expectations regarding inflation in various countries, the availability of supplies, changes in industrial and commercial demand, limited markets, fabricator demand, gold sales by governments, trade imbalances and restrictions, currency devaluation or revaluation, central banks or international agencies, investment speculation, inability to raise capital, increases in production costs, political unrest in nations where sources of precious metals are located, monetary and other economic policies of various governments and government restrictions on private ownership of precious metals and mining land. Therefore, markets are volatile at times, and there may be sharp fluctuations in prices even during periods of rising prices. The metals industry can be significantly affected by events relating to international political developments, the success of exploration projects, commodity prices and tax and government regulations. Non-Diversification Risk.The Fund is classified as “non-diversified”, which means the Fund may invest a larger percentage of its assetsin the securities of a smaller number of issuers than a diversified fund. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. Management Risk.The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund. Performance The performance information provided below indicates some of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Class A shares and by showing how the average annual total returns of each class of shares of the Fund compare with the average annual total returns of a broad-based market index.Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Class A shares and Class I shares are invested in the same portfolio of securities.Sales loads are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown.Updated performance information is available on the Fund’s website at www.europacificfunds.com. 17 Calendar Year Total Return (before taxes) for Class A Shares For each calendar year at NAV Highest Calendar Quarter Return at NAV 15.73% Quarter Ended 9/30/2012 Lowest Calendar Quarter Return at NAV -17.86% Quarter Ended 6/30/2013 Average Annual Total Returns for the periods ended December 31, 2013 One Year Since Inception (Annualized) Inception Date Class A Shares - Return Before Taxes -24.67% -12.14% June 30, 2011 Class A Shares - Return After Taxes on Distributions* -24.67% -12.28% June 30, 2011 Class A Shares - Return After Taxes on Distributions and Sale of Fund Shares* -13.96% -8.94% June 30, 2011 Class I Shares - Return Before Taxes -20.81% -10.24% July 16, 2013 S&P Global Natural Resources SectorIndex (does not reflect deduction for fees, expenses or taxes) 0.96% -4.34% June 30, 2011 * After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Class A Shares only and after-tax returns for classes other than Class A will vary from returns shown for Class A. Class A started on June 30, 2011. Class I started on July 16, 2013. The performance figures for Class I include the performance for the Class A for the periods prior to the start date of Class I.Class A imposes higher expenses than Class I. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) Portfolio Manager James Nelson, CFA, Portfolio Manager, has been the portfolio manager of the Fund since its inception on June 30, 2011. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Class A Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Class I Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors 18 Fund shares are redeemable on any business day the NYSE is open for business, by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 19 SUMMARY SECTION – EuroPac International Dividend Income Fund Investment Objectives The investment objectives of the EuroPac International Dividend IncomeFund (the “Fund”) are to seek income and maximize growth of income with capital appreciation as a secondary objective. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Shares Class I Shares Maximum sales charge (load) imposed on purchases (as a percentage of price) 4.50% None Maximum deferred sales charge (load) imposed on purchases None None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.85% 0.85% Distribution (Rule 12b-1) fees 0.25% None Other expenses (includes shareholder service fee of up to 0.15%)1 0.74% 0.74% Total annual fund operating expenses 1.84% 1.59% Fees waived and/or expenses reimbursed2 (0.34)% (0.34)% Total annual fund operating expenses after waiving fees and/or reimbursing expenses 1.50% 1.25% 1 “Other expenses” have been estimated for the current fiscal year. Actual expenses may differ from estimates. 2 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses (as determined in accordance with SEC Form N-1A), expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses) do not exceed 1.50% and 1.25% of the average daily net assets of the Class A and Class I shares of the Fund, respectively.This agreement is in effect until March 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees waived or payments made to the Fund for a period of three years from the date of the waiver or payment. 20 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Class A shares Class I shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. The Fund is newly-created and, as a result, does not yet have a portfolio turnover rate. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of non-U.S. dividend paying companies located in Europe or the Pacific Rim. The Fund’s advisor considers a country to be part of Europe if it is included in one of the MSCI European indexes and part of the Pacific Rim if any of its borders touches the Pacific Ocean.The advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is part of Europe or the Pacific Rim or has its principal office in a country that is part of Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim. The Fund may invest in companies in developed and emerging markets. In addition, the Fund may invest in companies of all capitalizations but the advisor intends to invest a majority of the Fund’s assets in common stocks of mid-cap and large cap companies that the advisor considers to be value oriented and dividend paying companies. The Fund may also invest in preferred stock, convertible securities, warrants and options on equities and stock indices.In addition, the Fund may invest in exchange-traded funds ("ETFs"). The Fund will employ a value-oriented approach to select securities the Fund’s advisor believes are trading below their intrinsic value, and will pay sustainably high dividends that grow over time. In selecting securities, the Fund’s advisor will consider a number of qualitative and quantitative factors such as free cash flow and earnings yield and growth, operating leverage and balance sheet strength, as well as management quality and corporate governance.The Fund’s advisor will also employ a top down approach to its security selection process, with the objective of selecting companies with business exposure or assets in countries or sectors that it believes will benefit from a long-term, positive trend. Principal Risks of Investing Risk is inherent in all investing. A summary description of certain principal risks of investing in the Fund is set forth below. Before you decide whether to invest in the Fund, carefully consider these risk factors associated with investing in the Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objectives. Market Risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. 21 Equity Risk.The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Small-Cap and Mid-Cap Company Risk.The securities of small-capitalization and mid-capitalization companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger, more established companies or market averages in general.In addition, such companies typically are more likely to be adversely affected than large capitalization companies by changes in earning results, business prospects, investor expectations or poor economic or market conditions. Large-Cap Company Risk.Larger, more established companies may be unable to attain the high growth rates of successful, smaller companies during periods of economic expansion. Preferred Stock Risk.Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stock, dividends and a fixed share of the proceeds resulting from a liquidation of the company.The market value of preferred stock is subject to company-specific and market risks applicable generally to equity securities and is also sensitive to changes in the company’s creditworthiness, the ability of the company to make payments on the preferred stock, and changes in interest rates, typically declining in value if interest rates rise. Geographic Concentration Risk.A fund that is less diversified across countries or geographic regions is generally riskier than a more geographically diversified fund.Investments in a single region, even though representing a number of different countries within the region, may be affected by common economic forces and other factors.This vulnerability to factors affecting the value of investments is significantly greater for a fund that concentrates its investment in a particular region or regions than a more geographically diversified fund, and may result in greater losses and volatility.The economies and financial markets of certain regions, such as Latin America, Asia or Eastern Europe, can be interdependent and may decline all at the same time. Geographic Risk related to Europe.The Fund will be more susceptible to the economic, market, regulatory, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. 22 Geographic Risk Related to Pacific Rim.The Fund will be more susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; however, it has a higher prevalence of emerging market countries as compared to other regions of the world.The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller capitalization companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the value of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. Foreign securities include American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”). Unsponsored ADRs involve additional risks because U.S. reporting requirements do not apply and the issuing bank will recover shareholder distribution costs from changes in share prices and payment of dividends. Emerging Market Risk.Many of the risks with respect to foreign investments are more pronounced for investments in issuers in developing or emerging market countries. Emerging market countries tend to have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed economic, political and legal systems than those of more developed countries.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems. Currency Risk.The values of investments in securities denominated in foreign currencies increase or decrease as the rates of exchange between those currencies and the U.S. Dollar change. Currency conversion costs and currency fluctuations could erase investment gains or add to investment losses. Currency exchange rates can be volatile and are affected by factors such as general economic conditions, the actions of the U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. Liquidity Risk.The Fund may not be able to sell some or all of the investments that it holds due to a lack of demand in the marketplace or other factors such as market turmoil, or if the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs it may only be able to sell those investments at a loss. Illiquid assets may also be difficult to value. Convertible Securities Risk.Convertible securities are subject to market and interest rate risk and credit risk. When the market price of the equity security underlying a convertible security decreases the convertible security tends to trade on the basis of its yield and other fixed income characteristics, and is more susceptible to credit and interest rate risks. When the market price of such equity security rises, the convertible security tends to trade on the basis of its equity conversion features and be more exposed to market risk. Convertible securities are typically issued by smaller capitalized companies with stock prices that may be more volatile than those of other companies. Warrants Risk.Warrants may lack a liquid secondary market for resale.The prices of warrants may fluctuate as a result of speculation or other factors.Warrants can provide a greater potential for profit or loss than an equivalent investment in the underlying security.Prices of warrants do not necessarily move in tandem with the prices of their underlying securities and therefore, are highly volatile and speculative investments. ETF Risk.Investing in an ETF will provide the Fund with exposure to the securities comprising the index on which the ETF is based and will expose the Fund to risks similar to those of investing directly in those securities. Shares of ETFs typically trade on securities exchanges and may at times trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses.The Fund will pay brokerage commissions in connection with the purchase and sale of shares of ETFs. Options Risk.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The Fund may not fully benefit from or may lose money on an option if changes in its value do not correspond as anticipated to changes in the value of the underlying securities.If the Fund is not able to sell an option held in its portfolio, it would have to exercise the option to realize any profit and would incur transaction costs upon the purchase or sale of the underlying securities.Ownership of options involves the payment of premiums, which may adversely affect the Fund’s performance.To the extent that the Fund invests in over-the-counter options, the Fund may be exposed to counterparty risk. 23 Management and Strategy Risk.The value of your investment depends on the judgment of the Fund’s advisor about the quality, relative yield, value or market trends affecting a particular security, industry, sector or region, which may prove to be incorrect.Investment strategies employed by the Fund’s advisor in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. Performance The bar chart and the performance table below provide some indicators of the risks of investing in the Fund for the indicated periods. The Fund commenced operations on January 10, 2014, after the conversion of a limited liability company account, Spongebob Ventures II LLC, which commenced operations February 28, 2010 (the “Predecessor Account”), into Class I shares of the Fund.The bar chart and the performance table below are for the Predecessor Account prior to the commencement of the Fund’s operations. The Fund’s objectives, policies, guidelines and restrictions are, in all material respects, equivalent to those of the Predecessor Account.The Predecessor Account is the only fund or account managed by the Advisor with an investment objective and investment policies and restrictions substantially similar to those of the Fund, and the Predecessor Account has been managed in substantially the same way as the Advisor will manage the Fund.The returns for the Predecessor Account reflect its performance prior to the conversion into the Fund.The Predecessor Account was not registered under the 1940 Act and therefore was not subject to certain restrictions imposed by the 1940 Act on registered investment companies and by the Internal Revenue Code of 1986 on regulated investment companies. If the Predecessor Account had been registered under the 1940 Act, the Predecessor Account’s performance may have been adversely affected. Past performance before and after taxes does not necessarily indicate how the Fund will perform in the future.Returns for Class I shares reflect all charges, expenses, and fees of the Predecessor Account. Returns for Class A shares have been adjusted to reflect the estimated gross annual operating expenses of Class A shares of the Fund. This bar chart shows the performance of the Predecessor Account based on a calendar year. Calendar Year Total Return (before taxes) for Class I Shares For each calendar year at NAV During the period of time shown in the bar chart, the highest return for a calendar quarter was 10.93% (quarter ended March 31, 2012) and the lowest return for a calendar quarter was -16.47% (quarter ended September 30, 2011). This table shows the Predecessor Account’s average annual total returns for the periods ending December 31, 2013. The table also shows how the Predecessor Account’s performance compares with the returns on an index comprised of companies similar to those held by the Predecessor Account and by the Fund.The Fund will use the same benchmark for measuring its performance. 24 Average Annual Total Returns (for periods ended December 31, 2013) One Year Three Years Since Inception(1) Class I - Return Before Taxes 8.18% 5.70% 11.19% Class I - Return After Taxes on Distributions(2) 8.18% 5.70% 11.19% Class I - Return After Taxes on Distributions and Sale of Fund Shares(2) 4.63% 4.40% 8.81% Class A - Return Before Taxes 3.37% 4.11% 9.86% S&P International Dividend Opportunities Index (3) (reflects no deduction for fees, expenses or taxes) 8.42% 1.23% 4.25% 1 Inception date is February 28, 2010. 2 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. 3 The S&P International Dividend Opportunities Index serves as a benchmark for global income seeking investors. The index seeks to provide exposure to 100 high yielding common stocks from around the world while meeting diversification, stability and tradability requirements. Investment Advisor Euro Pacific Asset Management, LLC(the “Advisor”) Portfolio Managers James Nelson, CFA, and Patrick Rien, CFA, have been the portfolio managers of the Fund since its inception on December 23, 2013. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Class A shares Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Class I shares Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the NYSE is open for business, by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 25 SUMMARY SECTION – EP Asia Small Companies Fund Investment Objective The Fund’s investment objective is to seek long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Shares Class I Shares Maximum sales charge (load) imposed on purchases(as a percentage of price) 4.50% None Maximum deferred sales charge (load) imposed on purchases None None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.08% 1.08% Distribution (Rule 12b-1) fees 0.25% None Other expenses 0.91% 1.04% Total annual fund operating expenses 2.24% 2.12% Fee waiver and/or expense reimbursements1 (0.49)% (0.62)% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.75% 1.50% 1 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses (as determined in accordance with Form N-1A), interest, taxes, dividend and interest expense on short sales, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 1.75% and 1.50% of the average daily net assets of the Fund’s Class A and Class I shares, respectively.This agreement is in effect until March 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees waived and Fund expenses it reimbursed for a period of three years from the date of any such waiver or reimbursement. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Class A Class I 26 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 101% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities of small capitalization companies located in the Asian countries of China, Hong Kong, India, Indonesia, Malaysia, Philippines, Singapore, South Korea, Taiwan, Thailand and Vietnam.The Fund’s sub-advisor defines small companies as those companies with market capitalizations, at the time of investment, of below $3 billion.The sub-advisor considers a company to be located in a country if at least 50% of the company’s assets are located in that country.The Fund’s sub-advisor will focus the Fund’s investments on what the sub-advisor believes are financially sound, stable but growing, and dividend paying small cap companies.The Fund’s investments in equity securities may include common stock, preferred stocks, convertible stock and warrants. Principal Risks of Investing Risk is inherent in all investing. A summary description of certain principal risks of investing in the Fund is set forth below. Before you decide whether to invest in the Fund, carefully consider these risk factors associated with investing in the Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. Market Risk. The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk. The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the values of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. Currency Risk.The values of investments in securities denominated in foreign currencies increase or decrease as the rates of exchange between those currencies and the U.S. Dollar change. Currency conversion costs and currency fluctuations could erase investment gains or add to investment losses. Currency exchange rates can be volatile and are affected by factors such as general economic conditions, the actions of the U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. Geographic Concentration Risk. A fund that is less diversified across countries or geographic regions is generally riskier than a more geographically diversified fund. Investments in a single region, even though representing a number of different countries within the region, may be affected by common economic forces and other factors. This vulnerability to factors affecting the value of investments is significantly greater for a fund that concentrates its investment in a particular region or regions than a more geographically diversified fund, and may result in greater losses and volatility. The economies and financial markets of certain regions, such as Latin America, Asia or Eastern Europe, can be interdependent and may decline all at the same time. 27 Asia Region Risk. There are specificrisks associated with investing in the Asia region,including the risk of political, economic, socialand religious instability.TheAsian region, and particularly China, Japan and South Korea,may be adversely affected by political, military, economic andother factors related to North Korea. In addition, China’s long runningconflict over Taiwan, border disputes with many of itsneighbors and historically strained relations with Japan couldadversely impact economies in the region.The economies ofmany Asian countries differ from the economies of more developedcountries in many respects. Emerging Market Risk.Many of the risks with respect to foreign investments are more pronounced for investments in issuers in developing or emerging market countries. Emerging market countries may tend to have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed economic, political and legal systems than those of more developed countries.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems. Small Company Risk. Investments in securities of small capitalization companies may involve greater risks than investing in large capitalization companies because small sized companies generally have limited track records and their shares tend to trade infrequently or in limited volumes.Additionally, investment in common stocks, particularly small sized company stocks, can be volatile and cause the value of the Fund’s shares to go up and down, sometimes dramatically. Preferred Stock Risk.Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stock, dividends and a fixed share of the proceeds resulting from a liquidation of the company.The market value of preferred stock is subject to company-specific and market risks applicable generally to equity securities and is also sensitive to changes in the company’s creditworthiness, the ability of the company to make payments on the preferred stock, and changes in interest rates, typically declining in value if interest rates rise. Convertible Securities Risk.Convertible securities are subject to market and interest rate risk and credit risk. When the market price of the equity security underlying a convertible security decreases the convertible security tends to trade on the basis of its yield and other fixed income characteristics, and is more susceptible to credit and interest rate risks. When the market price of such equity security rises, the convertible security tends to trade on the basis of its equity conversion features and be more exposed to market risk. Convertible securities are typically issued by smaller capitalized companies with stock prices that may be more volatile than those of other companies. Warrants Risk.Warrants may lack a liquid secondary market for resale.The prices of warrants may fluctuate as a result of speculation or other factors.Warrants can provide a greater potential for profit or loss than an equivalent investment in the underlying security.Prices of warrants do not necessarily move in tandem with the prices of their underlying securities and therefore are highly volatile and speculative investments. Liquidity Risk.The Fund may not be able to sell some or all of the investments that it holds due to a lack of demand in the marketplace or other factors such as market turmoil, or if the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs it may only be able to sell those investments at a loss. Illiquid assets may also be difficult to value. Management Risk. The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s sub-advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund. Performance The performance information provided below indicates some of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Class A shares and by showing how the average annual total returns of each class of shares of the Fund compare with the average annual total returns of a broad-based market index.Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Class A shares and Class I shares are invested in the same portfolio of securities.Sales loads are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown.Updated performance information is available on the Fund’s website at www.europacificfunds.com. 28 Calendar Year Total Return (before taxes) for Class A Shares For each calendar year at NAV Highest Calendar Quarter Return at NAV 19.92% Quarter Ended 3/31/2012 Lowest Calendar Quarter Return at NAV -22.86% Quarter Ended 9/30/2011 Average Annual Total Returns for periods ended December 31, 2013 One Year Three Year Since Inception (Annualized) Inception Date Class A Shares - Return Before Taxes 2.38% 5.59% 5.34% December 1, 2010 Class A Shares - Return After Taxes on Distributions* 2.38% 5.55% 5.30% December 1, 2010 Class A Shares - Return After Taxes on Distributions and Sale of Fund Shares* 1.35% 4.41% 4.21% December 1, 2010 Class I Shares - Return Before Taxes 7.52% 7.51% 7.20% July 16, 2013 MSCI All Country Asia Ex-Japan Small Cap Index (does not reflect deduction for fees, expenses or taxes) 6.89% (1.47)% 0.16% December 1, 2010 * After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Class A Shares only and after-tax returns for classes other than Class A will vary from returns shown for Class A. Class A started on December 1, 2010. Class I started on July 16, 2013. The performance figures for Class I include the performance for the Class A for the periods prior to the start date of Class I.Class A imposes higher expenses than Class I. * After-tax returns are calculated using the historical highest individual federal marginal income tax rate and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After-tax returns for classes other than Class A will vary from returns shown for Class A. Investment Advisor and Sub-Advisor Euro Pacific Asset Management, LLC (the “Advisor”) is the Fund’s investment advisor.New Sheridan Advisors, Inc. (the “Sub-advisor”) is the Fund’s sub-advisor. 29 Portfolio Manager Russell Hoss, CFA, President and Portfolio Manager of the Sub-advisor, has been the portfolio manager of the Fund since its inception on December 1, 2010. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Class A Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Class I Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the NYSE is open for business, by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 30 SUMMARY SECTION – EP Latin America Fund Investment Objective The Fund’s investment objective is to seek long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Shares Class I Shares Maximum sales charge (load) imposed on purchases (as a percentage of price) 4.50% None Maximum deferred sales charge (load) imposed on purchases None None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fee (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.08 % 1.08 % Distribution (Rule 12b-1) fees 0.25% None Other expenses (includes shareholder service fee of up to 0.15%) 1.39% 1.67% Total annual fund operating expenses 2.72% 2.75% Fee waiver and/or expense reimbursements1 (0.97)% (1.25)% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.75% 1.50% 1 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses (as determined in accordance with Form N-1A), interest, taxes, dividend and interest expense on short sales, brokerage commissions and extraordinary expenses such as litigation expense) do not exceed 1.75% and 1.50% of average daily net assets of the Fund’s Class A and Class I shares, respectively.This agreement is in effect until March 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, offees it waived and Fund expenses it reimbursed for a period of three years from the date of any such waiver or reimbursement. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Class A Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 74% of the average value of its portfolio. 31 Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities ofLatin American companies.The Fund will invest in large-, mid-, and small-capitalization companies. The Fund considers Latin America to include Mexico, Central America and South America.The Fund considers a company to be aLatin Americancompany if the companyderives at least 50% of its revenues or profits from business activities in Latin America. There are no limits on the geographic allocation of the Fund’s investments within Latin America. The Fund’s sub-advisor, however, anticipates that a substantial portion of the Fund’s investments will be in companies in Brazil, Mexico, Argentina, Colombia, Peru and Chile. The Fund’s equity investments may include common stock, preferred stock, and warrants. The Fund may also invest in American depository receipts ("ADRs"), which are certificates issued by U.S. banks representing specified numbers of shares (or one share) in foreign stocks, thatare traded on U.S. exchanges. The Fund is classified as "non-diversified", which means that the securities laws do not limit the percentage of its assets that it may invest in any one company (subject to certain limitations under the Internal Revenue Code of 1986, as amended). In selecting the Fund's investments, theFund's sub-advisor uses bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings. Prior to making an investment, thesub-advisor considers factors including, but not limited to: financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. Principal Risks of Investing The Fund’s principal risks are mentioned below.Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk. Risk is inherent in all investing. A summary description of certain principal risks of investing in the Fund is set forth below. Before you decide whether to invest in the Fund, carefully consider these risk factors associated with investing in the Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. Equity Risk.The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the values of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms.Foreign securities include ADRs. Unsponsored ADRs involve additional risks because U.S. reporting requirements do not apply and the issuing bank will recover shareholder distribution costs from changes in share prices and payment of dividends. Currency Risk.The values of investments in securities denominated in foreign currencies increase or decrease as the rates of exchange between those currencies and the U.S. Dollar change. Currency conversion costs and currency fluctuations could erase investment gains or add to investment losses. Currency exchange rates can be volatile and are affected by factors such as general economic conditions, the actions of the U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. Geographic Concentration Risk.A fund that is less diversified across countries or geographic regions is generally riskier than a more geographically diversified fund.Investments in a single region, even though representing a number of different countries within the region, may be affected by common economic forces and other factors.This vulnerability to factors affecting the value of investments is significantly greater for a fund that concentrates its investment in a particular region or regions than a more geographically diversified fund, and may result in greater losses and volatility.The economies and financial markets of certain regions, such as Latin America, Asia or Eastern Europe, can be interdependent and may decline all at the same time. 32 Latin America Region Risk. Because the Fund’s investments will be focused in the Latin America region with a focus in Brazil, Mexico, Argentina, Colombia, Peru and Chile, the Fund's performance is expected to be closely tied to social, political, and economic conditions within these countries and may be more volatile than the performance of funds that invest in more developed countries and regions. In addition, the economy of each of these countries is generally characterized by high interest, inflation, and unemployment rates. Currency fluctuations or devaluations in any country can have a significant effect on the entire region. Because commodities such as agricultural products, minerals, oil, and metals represent a significant percentage of exports of many Latin American countries, the economies of those countries are particularly sensitive to fluctuations in commodity prices, currencies and global demand for commodities. Emerging Market Risk. The economies of countries in the Latin America region are generally considered emerging market economies.Many of the risks with respect to foreign investments are more pronounced for investments in developing and emerging market countries.Emerging market countries may tend to have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed economic, political and legal systems than those of more developed countries.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems than the United States. Small-Cap or Mid-Cap Company Risk. Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. Liquidity Risk.The Fund may not be able to sell some or all of the investments that it holds due to a lack of demand in the marketplace or other factors such as market turmoil, or if the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs it may only be able to sell those investments at a loss. Illiquid assets may also be difficult to value. Preferred Stock Risk.Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stock, dividends and a fixed share of the proceeds resulting from a liquidation of the company.The market value of preferred stock is subject to company-specific and market risks applicable generally to equity securities and is also sensitive to changes in the company’s creditworthiness, the ability of the company to make payments on the preferred stock, and changes in interest rates, typically declining in value if interest rates rise. Warrants Risk.Warrants may lack a liquid secondary market for resale.The prices of warrants may fluctuate as a result of speculation or other factors.Warrants can provide a greater potential for profit or loss than an equivalent investment in the underlying security.Prices of warrants do not necessarily move in tandem with the prices of their underlying securities and therefore are highly volatile and speculative investments. Non-Diversification Risk. The Fund is classified as “non-diversified”, which means the Fund may invest a larger percentage of its assets in the securities of a smaller number of issuers than a diversified fund. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. 33 Management Risk. The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s sub-advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund Performance The performance information provided below indicates some of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Class A shares and by showing how the average annual total returns of each class of shares of the Fund compare with the average annual total returns of a broad-based market index.Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Class A shares and Class I shares are invested in the same portfolio of securities.Sales loads are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown.Updated performance information is available on the Fund’s website at www.europacificfunds.com. Calendar Year Total Return (before taxes) for Class A Shares For each calendar year at NAV Highest Calendar Quarter Return at NAV 9.34% Quarter Ended 12/31/2012 Lowest Calendar Quarter Return at NAV (13.15)% Quarter Ended 6/30/2012 Average Annual Total Returns (for periods ended December 31, 2013) One Year Since Inception (Annualized) (November 1, 2011) Inception Date Class A Shares - Return Before Taxes -2.63% 2.48% November 1, 2011 Class A Shares - Return After Taxes on Distributions* -2.68% 2.45% November 1, 2011 Class A Shares - Return After Taxes on Distributions and Sale of Fund Shares* -1.45% 1.96% November 1, 2011 Class I Shares - Return Before Taxes 2.16% 4.90% July 16, 2013 MSCI EM Latin America Index (does not reflect deduction for fees, expenses or taxes) -15.72% -7.07% November 1, 2011 * After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Class A Shares only and after-tax returns for classes other than Class A will vary from returns shown for Class A. Class A started on November 1, 2011. Class I started on July 16, 2013. The performance figures for Class I include the performance for the Class A for the periods prior to the start date of Class I.Class A imposes higher expenses than Class I. 34 Investment Advisor and Sub-Advisor Euro Pacific Asset Management, LLC (the “Advisor”) is the Fund’s investment advisor.New Sheridan Advisors, Inc. (the “Sub-advisor”) is the Fund’s sub-advisor. Portfolio Managers Russell Hoss, CFA, President and Portfolio Manager, and Richard Hoss, Portfolio Manager, each of the Sub-advisor, have been the portfolio managers of the Fund since its inception on November 1, 2011. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Class A Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Class I Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the NYSE is open for business, by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 35 SUMMARY SECTION – EP Strategic US Equity Fund Investment Objective The Fund’s investment objective is to seek income and long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Shares Maximum sales charge (load) imposed on purchases (as a percentage of price) 4.50% Maximum deferred sales charge (load) imposed on purchases None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 0.75 % Distribution (Rule 12b-1) fees 0.25% Other expenses (includes shareholder service fee of up to 0.15%) 1.41% Total annual fund operating expenses 2.41% Fee waiver and/or expense reimbursements1 (1.16)% Total annual fund operating expenses after fee waiver and/or expense reimbursements1 1.25% 1 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding taxes, interest, brokerage commissions, acquired fund fees and expenses (as determined in accordance with Form N-1A), expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) do not exceed 1.25% of average daily net assets of the Fund.This agreement is in effect until March 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees it waived and Fund expenses it reimbursed for a period of three years from the date of any such waiver or reimbursement. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years 36 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 29% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in U.S. equity securities. The Fund’s advisor will focus on U.S. domiciled companies that it believes are benefiting from increasing international sales in attractive overseas markets and it expects to outperform in a weak U.S. dollar environment. The Fund may invest in common stocks of companies of any capitalization (i.e. total value of publicly traded shares) although it will primarily focus on large- and middle-capitalization companies, with market capitalizations of $5 billion or greater, that are considered by the Fund’s advisor to be dividend paying companies. The Fund may also invest in warrants and options on equity securities.In addition, the Fund may invest in exchange-traded funds, (“ETFs”) which are pooled investment vehicles that generally seek to track the performance of specific indices and are traded on exchanges. The Fund’s advisor uses a top-down approach to target attractive markets, and a bottom-up approach to select companies with the best fundamentals that have exposure to the identified attractive markets. In selecting attractive market opportunities, the Fund’s advisor looks at qualitative factors such as expected growth, inflation and debt levels for the country, and qualitative factors including fiscal and monetary policy outlook, consumer trends and core competencies. The Fund’s advisor uses a number of factors in selecting what it believes to be companies with the best fundamentals, including dividend yield, valuation versus growth in earnings, capital structure, quality of management, corporate governance practices, trading liquidity, strengths and opportunities as compared to a peer group, and business specific risk.The Fund’s advisor seeks to avoid highly regulated sectors, such as the financial sector.The Fund’s advisor seeks to tie both top-down and bottom-up analysis together in order to build a portfolio composed of high quality U.S. companies that have business exposure to the most attractive overseas growth opportunities. Principal Risks of Investing Risk is inherent in all investing. A summary description of certain principal risks of investing in the Fund is set forth below. Before you decide whether to invest in the Fund, carefully consider these risk factors associated with investing in the Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. Market Risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Small-Cap or Mid-Cap Company Risk.Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. Large-Cap Company Risk.Larger, more established companies may be unable to attain the high growth rates of successful, smaller companies during periods of economic expansion. 37 Equity Risk.The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Warrants Risk.Warrants may lack a liquid secondary market for resale.The prices of warrants may fluctuate as a result of speculation or other factors.Warrants can provide a greater potential for profit or loss than an equivalent investment in the underlying security.Prices of warrants do not necessarily move in tandem with the prices of their underlying securities and therefore are highly volatile and speculative investments. Options Risk.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The Fund may not fully benefit from or may lose money on an option if changes in its value do not correspond as anticipated to changes in the value of the underlying securities.If the Fund is not able to sell an option held in its portfolio, it would have to exercise the option to realize any profit and would incur transaction costs upon the purchase or sale of the underlying securities.Ownership of options involves the payment of premiums, which may adversely affect the Fund’s performance.To the extent that the Fund invests in over-the-counter options, the Fund may be exposed to counterparty risk. ETF Risk. Investing in an ETF will provide the Fund with exposure to the securities comprising the index on which the ETF is based and will expose the Fund to risks similar to those of investing directly in those securities. Shares of ETFs typically trade on securities exchanges and may at times trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses.The Fund will pay brokerage commissions in connection with the purchase and sale of shares of ETFs. Management Risk.The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if management pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund. Performance The bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Class A shares and by showing how the average annual total returns of Class A Shares of the Fund compare with the average annual total returns of a broad-based market index.Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ.Updated performance information is available at the Fund’s website, www.europacificfunds.com. or by calling the Fund at 1-888-558-5851.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Sales loads are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. 38 Calendar Year Total Return (before taxes) for Class A Shares For each calendar year at NAV Highest Calendar Quarter Return at NAV 5.58% Quarter Ended 3/31/2013 Lowest Calendar Quarter Return at NAV (4.24)% Quarter Ended 6/30/2013 Average Annual Total Returns (for periods ended December 31, 2013) One Year Since Inception (Annualized) (March 1, 2012) Class A Shares - Return Before Taxes 3.54% 2.88% Class A Shares - Return After Taxes on Distributions* 3.01% 2.52% Class A Shares - Return After Taxes on Distributions and Sale of Fund Shares* 2.42% 2.23% S&P 500 Index (does not reflect deduction for fees, expenses or taxes) 32.39% 20.13% * After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Class A Shares only and after-tax returns for classes other than Class A will vary from returns shown for Class A. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) Portfolio Manager James Nelson, CFA, and Patrick Rien have served as the Fund’s portfolio managers since the Fund’s inception on March 1, 2012. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the NYSE is open for business, by written request or by telephone. 39 Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 40 SUMMARY SECTION – EuroPac Gold Fund Investment Objective The Fund’s investment objective is to seek long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Sales Charge Schedule” of this prospectus. Shareholder Fees (fees paid directly from your investment) Class A Shares Maximum sales charge (load) imposed on purchases (as a percentage of price) 4.50% Maximum deferred sales charge (load) on purchases None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.80% Distribution (Rule 12b-1) fees 0.25% Other expenses (includes shareholder service fee of up to 0.15%) 2.03% Acquired fund fees and expenses 0.04% Total annual fund operating expenses1 3.12% Fee waiver and/or expense reimbursements2 (1.58)% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.54% 1 “The total annual fund operating expenses” do not correlate to the ratio of expenses to average net assets appearing in the financial highlights table, which reflects only the operating expenses of the Fund and does not included acquired fund fees and expenses, 2 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses (as determined in accordance with Form N-1A), interest, taxes, dividend and interest expense on short sales, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 1.50% of average daily net assets of the Fund.This agreement is in effect until March 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees it waived and Fund expenses it reimbursed for a period of three years from the date of any such waiver or reimbursement. 41 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the period from July 19, 2013 (commencement date) to October 31, 2013, the Fund’s portfolio turnover rate was 12% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in the securities of gold companies located in Europe and the Pacific Rim. The Fund’s sub-advisor defines securities of gold companies as equity securities of companies that derive at least 50% of gross revenue or profit from mining, processing, or dealing and investing in gold, as well as companies whose primary business is exploring for gold or that provide services to the gold industry. The Sub-advisor considers a country to be part of Europe if it is included in the MSCI All Country Europe Index or part of the Pacific Rim if any of its borders touches the Pacific Ocean. The Fund also invests in shares of exchange-traded funds (“ETFs”) and closed end funds that invest in gold bullion.ETFs are pooled investment vehicles that trade on exchanges.The sub-advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is a part of Europe or the Pacific Rim or has its principal office in a country that is a part of Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim.The Fund may invest up to 20% of its net assets in the equity securities of other precious metals companies, such as silver, platinum and palladium companies. The Fund concentrates its investments in companies engaged in the gold sector. The Fund invests in large-, mid-, and small-capitalization companies that are considered by the Fund’s sub-advisor to be attractively valued. The Fund may also use derivative instruments, primarily writing (i.e., selling) put options on individual securities, indexes and ETFs, to manage the position size of individual security holdings, and to seek to enhance the Fund’s return and reduce volatility. The Fund will generally invest in derivatives to seek to manage underlying equity exposures while seeking to maximize the efficiency of invested capital and expected return.When evaluating options, the Fund’s advisor considers the amount of premium received or invested (which is a function of the implied volatility of the underlying security, the strike price, and the time to expiration), the valuation of the underlying security at the exercise price, the weighting of the security in the portfolio if exercised, and the expiration date.In addition, the Fund may write (sell) covered call options on securities the Fund holds in its portfolio. In selecting investments for the Fund, the Fund’s sub-advisor employs a long-term value orientation, looking for companies selling at attractive prices that can be held for a long time horizon. The sub-advisor’s overall approach to investment management involves several key factors. First, the global universe is used to screen potential European and Pacific Rim investments. Second, the sub-advisor identifies securities of companies in the gold or other precious metals sector that it believes are valued at a low price in relation to their book value or earnings, or at a discount to future book value given the likelihood the company will be able to increase resources through exploration.Lastly, a long-term investment horizon (five years) is applied to give investments time to realize full value. In investing in growth and more speculative investments, such as exploration, the sub-advisor looks for companies with a risk-mitigating approach to these inherently risky activities.Ultimately, the sub-advisor seeks to construct a portfolio with a solid long-term foundation in which growth and more speculative investments are added. 42 Principal Risks of Investing Risk is inherent in all investing.A summary description of certain principal risks of investing in the Fund is set forth below. Before you decide whether to invest in the Fund, carefully consider these risk factors associated with investing in the Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. Market Risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk.The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Risks Related to the Gold and Precious Metals Industry. The Fund may be subject to greater risks and market fluctuations than a fund whose portfolio has exposure to a broader range of industries or sectors.Investments related to gold and other precious metals are considered speculative and are affected by a variety of worldwide economic, financial and political factors.The price of gold and other precious metals may fluctuate sharply over short periods of time, even during periods of rising prices, due to changes in inflation or expectations regarding inflation in various countries, the availability of supplies, changes in industrial and commercial demand, limited markets, fabricator demand, gold sales by governments, trade imbalances and restrictions, currency devaluation or revaluation, central banks or international agencies, investment speculation, inability to raise capital, increases in production costs, political unrest in nations where sources of precious metals are located, monetary and other economic policies of various governments and government restrictions on private ownership of precious metals and mining land.Therefore, markets are volatile at times, and there may be sharp fluctuations in prices even during periods of rising prices. The metals industry can be significantly affected by events relating to international political developments, the success of exploration projects, commodity prices and tax and government regulations. Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the values of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. Currency Risk.The values of investments in securities denominated in foreign currencies increase or decrease as the rates of exchange between those currencies and the U.S. Dollar change. Currency conversion costs and currency fluctuations could erase investment gains or add to investment losses. Currency exchange rates can be volatile and are affected by factors such as general economic conditions, the actions of the U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. Geographic Concentration Risk. A fund that is less diversified across countries or geographic regions is generally riskier than a more geographically diversified fund. Investments in a single region, even though representing a number of different countries within the region, may be affected by common economic forces and other factors. This vulnerability to factors affecting the value of investments is significantly greater for a fund that concentrates its investment in a particular region or regions than a more geographically diversified fund, and may result in greater losses and volatility. The economies and financial markets of certain regions, such as Latin America, Asia or Eastern Europe, can be interdependent and may decline all at the same time. 43 Geographic Risk Related to Europe.The Fund will be more susceptible to the economic, market, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels.Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. Geographic Risk Related to Pacific Rim.The Fund will be more susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; however, it has a higher prevalence of emerging market countries as compared to other regions of the world.The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller capitalization companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. Emerging Market Risk.Many of the risks with respect to foreign investments are more pronounced for investments in issuers in developing or emerging market countries. Emerging market countries may tend to have less government exchange controls, more volatile interest and currency exchange rates, less market regulation, and less developed economic, political and legal systems than those of more developed countries.In addition, emerging market countries may experience high levels of inflation and may have less liquid securities markets and less efficient trading and settlement systems. Small-Cap or Mid-Cap Company Risk.Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. Risks Affecting Specific Issuers. The value of an equity security may decline in response to developments affecting a specific issuer, even if the overall industry or economy is unaffected. These developments may include a variety of factors, such as management problems or corporate disruption, declines in revenues and increases in costs, and factors that affect the issuer’s competitive position. Options Risk.The value of the Fund’s positions in options on individual equity securities, indices, and ETFs will fluctuate in response to changes in the values of the assets they track and may be subject to greater fluctuations in value than investments in the underlying assets.The risk involved in selling a put option is that the market value of the underlying security could decrease and the option could be exercised, obligating the seller of the put option to buy the underlying security from the purchaser at an exercise price that is higher than its prevailing market price.The selling of options is a highly specialized activity that entails greater than ordinary investment risks. 44 Covered Call Options Risk.The Fund may write (sell) covered call options on securities the Fund holds in its portfolio.This strategy is designed to generate additional gains from option premiums, but also results in certain risks.With respect to portfolio holdings on which the Fund has written a covered call option, the Fund will forgo the opportunity to benefit from potential increases in the value of that security, but will continue to bear the risk of declines in the value of the security. ETF Risk. Investing in an ETF will provide the Fund with exposure to the securities comprising the index on which the ETF is based and will expose the Fund to risks similar to those of investing directly in those securities. Shares of ETFs typically trade on securities exchanges and may at times trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses.The Fund will pay brokerage commissions in connection with the purchase and sale of shares of ETFs. Liquidity Risk.The Fund may not be able to sell some or all of the investments that it holds due to a lack of demand in the marketplace or other factors such as market turmoil, or if the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs it may only be able to sell those investments at a loss. Illiquid assets may also be difficult to value. Management Risk.The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund. Performance The Fund is new and does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices. Performance information will be available after the Fund has been in operation for one calendar year. Investment Advisor and Sub-advisor Euro Pacific Asset Management, LLC (the “Advisor”) is the Fund’s investment advisor.Global Strategic Management, d/b/a Adrian Day Asset Management (the “Sub-advisor”) is the Fund’s sub-advisor. Portfolio Manager Adrian Day has served as the Fund’s portfolio manager since the Fund’s inception on July 19, 2013. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the NYSE is open for business, by written request or by telephone. 45 Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 46 SUMMARY SECTION – EP China Fund Investment Objective The Fund’s investment objective is to seek long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Euro Pacific Funds.More information about these and other discounts is available from your financial professional and in the section titled “Sales Charge Schedule” on page 49 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Class A Shares Maximum sales charge (load) imposed on purchases (as a percentage of price) 4.50% Maximum deferred sales charge (load) imposed on purchases None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Overnight check delivery fee Retirement account fee (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.08% Distribution (Rule 12b-1) fees 0.25% Other expenses (includes shareholder service fee of up to 0.15%) 0.81% Total annual fund operating expenses 2.14% Fee waiver and/or expense reimbursements1 (0.39)% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.75% 1 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses (as determined in accordance with Form N-1A), interest, taxes, dividend and interest expense on short sales, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 1.75% of average daily net assets of the Fund.This agreement is in effect until March 1, 2014, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees it waived and Fund expenses it reimbursed for a period of three years from the date of any such waiver or reimbursement. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years 47 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 47% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in non-U.S. dollar denominated publicly traded stocks of companies of all capitalizations that are economically tied to China or its special administrative regions.The Sub-advisor considers a company to be located in China or its special administrative regions if at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in China or its special administrative regions.In furtherance of its principal investment strategy, the Fund may purchase shares issued by Chinese companies that are listed on the Shanghai Stock Exchange, the Shenzhen Stock Exchange, the Hong Kong Stock Exchange, or the New York Stock Exchange; shares issued by Hong Kong companies that are owned or controlled by Chinese government bodies and listed on the Hong Kong Stock Exchange; and shares of companies that conduct business in China but are listed in overseas markets.In particular, the Fund’s sub-advisor focuses the Fund’s investments in, but does not limit them to, dividend-paying Chinese companies. Principal Risks of Investing Risk is inherent in all investing. A summary description of certain principal risks of investing in the Fund is set forth below. Before you decide whether to invest in the Fund, carefully consider these risk factors associated with investing in the Fund, which may cause investors to lose money.There can be no assurance that the Fund will achieve its investment objective. Market Risk.The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk. The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests Foreign Investment Risk.The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the values of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. Currency Risk.The values of investments in securities denominated in foreign currencies increase or decrease as the rates of exchange between those currencies and the U.S. Dollar change. Currency conversion costs and currency fluctuations could erase investment gains or add to investment losses. Currency exchange rates can be volatile and are affected by factors such as general economic conditions, the actions of the U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. Risks of Concentrating Investments in China. Because the Fund’s investments are concentrated in China, the Fund’s performance is expected to be closely tied to social, political and economic conditions within China and to be more volatile than the performance of more geographically diversified funds.Political, social or economic disruptions in China and surrounding countries, even in countries in which the Fund is not invested, may adversely affect security values in China and thus the Fund’s investments. Unanticipated political, social or economic developments may result in sudden and significant investment losses. At times, religious, cultural and military disputes within and outside China have caused volatility in the China securities markets and such disputes could adversely affect the value and liquidity of the Fund’s investments in the future. 48 China remains a totalitarian country with continuing risk of nationalization, expropriation, or confiscation of property.The legal system is still developing, making it more difficult to obtain and/or enforce judgments. Further, the government could at any time alter or discontinue economic reforms. Military conflicts, either internal or with other countries, are also a risk. In addition, inflation, currency fluctuations and fluctuations in inflation and interest rates have had, and may continue to have, negative effects on the economy and securities markets of China.hina’s economy may be dependent on the economies of other Asian countries, many of which are developing countries. In addition, investments in Taiwan could be adversely affected by its political and economic relationship with China.Each of these risks could increase the fund’s volatility. Small-Cap or Mid-Cap Company Risk.Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. Management Risk.The Fund is an actively managed portfolio, and the value of the Fund’s investments may be reduced if the Fund’s sub-advisor pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which the Fund invests, or otherwise engages in poor selection of investments for the Fund Large-Cap Company Risk.Larger, more established companies may be unable to attain the high growth rates of successful, smaller companies during periods of economic expansion. Performance The bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Class A shares and by showing how the average annual total returns of Class A shares of the Fund compare with the average annual total returns of a broad-based market index.Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Sales loads are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown.Updated performance information is available on the Fund’s website at www.europacificfunds.com. 49 Calendar Year Total Return (before taxes) for Class A Shares For each calendar year at NAV Highest Calendar Quarter Return at NAV 18.78% Quarter Ended 9/30/2010 Lowest Calendar Quarter Return at NAV -26.82% Quarter Ended 9/30/2011 Average Annual Total Returns (for periods ended December 31, 2013) One Year Three Year Since Inception (Annualized) (July 31, 2009) Return Before Taxes 14.18% -2.97% 7.18% Return After Taxes on Distributions* 14.02% -3.43% 6.74% Return After Taxes on Distributions and Sale of Fund Shares* 8.11% -2.23% 5.65% MSCI China Index (does not reflect deduction for fees, expenses or taxes) 3.64% 1.25% 3.36% * After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After-tax returns are shown for Class A Shares only and after-tax returns for classes other than Class A will vary from returns shown for Class A. The Morgan Stanley Capital International (MSCI) China Index is constructed according to the MSCI Global Investable Market Index (GIMI) family. The MSCI China Index is part of the MSCI Emerging Markets Index. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) is the Fund’s investment advisor.New Sheridan Advisors, Inc. (the “Sub-advisor”) is the Fund’s sub-advisor. Portfolio Manager Russell Hoss, CFA, President and Portfolio Manager of the Sub-advisor, has been the portfolio manager of the Fund since its inception on July 31, 2009. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors 50 Fund shares are redeemable on any business day the NYSE is open for business, by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income, qualified dividend income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 51 MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS EUROPAC INTERNATIONAL VALUE FUND Investment Objective The Fund’s investment objective is income and long term capital appreciation.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies located in Europe and the Pacific Rim.This policy may be changed without shareholder approval upon 60 days’ prior written notice.The Advisor considers a country to be part of Europe if it is part of the MSCI European indexes and included in one of the Pacific Rim if any of its borders touches the Pacific Ocean.The advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is part of Europe or the Pacific Rim or has its principal officethat is part of a country in Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim.In addition, under normal market conditions the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in non-U.S. companies.The Fund will invest in large-, mid-, and small-capitalization companies that are considered by the Advisor to be value oriented and dividend paying companies.The Advisor uses a value investing style focusing on companies the securities of which it believes are undervalued. Subject to the Fund’s fundamental policy prohibiting the concentration of 25% or more of the Fund’s total assets in investments in any one industry or group of related industries, the Fund’s advisor may focus the Fund’s investments in one or more sectors, particularly the gold and finance sector.The Fund's investments in equity securities may also include preferred stock, convertible securities, warrants and options on equities and stock indices.The Fund may also invest in ETFs. The Fund seeks to identify countries, and industries within those countries that are best positioned to perform relative to other countries and industries.In making this determination a number of considerations are taken into account such as expectations for change in valuation of foreign currency, changes in world demand for products or services, diversification of foreign trade practices, policy changes of the foreign government, and expectations for fundamental factors such as interest rates, inflation and GDP growth.Following selection of countries and industries, the Fund’s advisor will use a bottom-up approach to select individual companies. A number of qualitative and quantitative factors are considered when selecting the companies such as dividend yield, valuation versus growth, capital structure, quality of management, corporate governance practices, liquidity, strengths and opportunities versus the peer group, and business specific risk. The Fund’s advisor also seeks to identify companies with minimal revenue exposure to the U.S. markets.The Fund will generally hold 50 to 60 securities and seeks low portfolio turnover. The Advisor may sell all or a portion of a position when one or more of the following occurs, among other reasons: (1) the Advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since it was purchased; (3) when the Advisor finds better investment opportunities for the Fund or (4) the Fund must meet redemption requests.The Advisor generally will not seek to time the Fund’s purchases and sales based on short-term changes in securities prices. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest some or all of its assets in cash or cash equivalents, including but not limited to obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations or debt instruments that carry an investment grade rating by a national rating agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. 52 EUROPAC INTERNATIONAL BOND FUND Investment Objective The Fund’s investment objective is current income and capital appreciation.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities of non-U.S. issuers located in Europe and the Pacific Rim.The Advisor considers a country to be part of Europe if it is included in one of the MSCI European indexes and part of the Pacific Rim if any of its borders touches the Pacific Ocean.The advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is part of Europe or the Pacific Rim or has its principal office in a countrythat is part of Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim.Fixed income securities in which the Fund may invest include developed and emerging market debt obligations of governments, their agencies and instrumentalities, corporate debt obligations, mortgage-backed securities, commercial mortgage-backed securities, asset-backed securities, investment grade and below investment grade (commonly known as “junk bonds”) corporate debt obligations, and convertible bonds.Corporate debt obligations include corporate bonds, debentures, notes and other similar instruments.Although the Fund may invest in fixed income securities rated in any category, it will primarily invest in investment grade securities.Investment grade fixed income securities include securities rated BBB- or higher by Standard & Poor's Corporation ("S&P") or Baa3 or higher by Moody's Investors Service, Inc. ("Moody's") or, if unrated by S&P and Moody's, determined by the Advisor to be of comparable quality.The Fund may invest in securities, including sovereign debt securities, denominated in U.S. dollars or foreign currencies. The securities in which the Fund invests may pay interest at fixed rates, variable rates, or subject to reset terms. In addition, these securities may make principal payments that are fixed, variable or both. There is no limit on the maturity of any security held by the Fund.Although the Fund’s advisor expects to maintain an intermediate- to long-term weighted average maturity for the Fund, there are no maturity restrictions on the overall portfolio or on individual securities.The Fund may invest in large-, mid-, and small-capitalization companies issuing fixed income securities.In addition, the Fund may use derivatives, such as forward contracts and currency and interest rate swaps, as a hedge (to offset risks associated with an investment, currency exposure, or market conditions) and to earn income and enhance returns. The Fund’s advisor will first select foreign currency compositions based on an evaluation of various macroeconomic factors including, but not limited to, relative interest rates, exchange rates, monetary and fiscal policies, and trade and current account balances.Once the advisor establishes currency compositions, it will then select fixed income securities that it believes offer attractive income and/or capital appreciation potential with a reasonable level of risk. The Fund generally invests where relative combinations of fixed-income returns and currency exchange rates appear attractive.The Fund’s advisor may sell securities for a variety of reasons, but in most cases it will be to adjust the portfolio’s average maturity, credit quality or yield, or to change geographic or currency exposures. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest some or all of its assets in cash or cash equivalents, including but not limited to obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations or debt instruments that carry an investment grade rating by a national rating agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. 53 EUROPAC HARD ASSET FUND Investment Objective The Fund’s investment objectives areappreciation of capital and protection against inflation and secondarily current income.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in hard asset securities of companies located in Europe and the Pacific Rim.The Advisor defines hard asset securities as equity and fixed income securities of companies that derive at least 50% of gross revenue or profit from production or distribution of precious metals, natural resources, real estate or other commodities. The Advisor considers a country to be part of Europe if it is included in one of the MSCI European indexes or part of the Pacific Rim if any of its borders touches the Pacific Ocean.The advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is part of Europe or the Pacific Rim or has its principal office in a countrythat is part of Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim.The Fund is "non-diversified" under the 1940 Act, which means that it may invest more of its assets in fewer positions than "diversified" mutual funds.The Fund may invest in securities, including sovereign debt securities, and in securities denominated in U.S. dollars or in foreign currencies. The Fund will concentrate its investments in the hard asset sector.The Fund will invest in large-, mid-, and small-capitalization companies that are considered by the Advisor to be value oriented and dividend paying companies. Subject to the Fund’s fundamental policy prohibiting the concentration of 25% or more of the Fund’s total assets in investments in any one industry or group of related industries, the Fund’s advisor may focus the Fund’s investments in one or more sectors, particularly the gold and finance sector.The Fund's investments in equity securities will include common stock of companies in developed and emerging markets and may also include preferred stock, convertible securities, warrants and options on equities and stock indices.The Fund may also invest in ETFs. The Fund may invest in precious metals and inflation linked floating rate bonds denominated in foreign currencies.The Fund will normally invest in bonds that have remaining maturities at the time of purchase of five years or less, and short duration of less than 1 1/2 years.Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security.Although the Fund may invest in bonds rated in any category (including high yield bonds commonly known as “junk bonds”), it will primarily invest in investment grade securities.Investment grade fixed income securities include securities rated BBB- or higher by Standard & Poor's Corporation ("S&P") or Baa3 or higher by Moody's Investors Service, Inc. ("Moody's") or, if unrated by S&P and Moody's, are determined by the Advisor to be of comparable quality.Investment grade fixed income securities include securities rated BBB- or higher by Standard & Poor’s Corporation (“S&P”) or Baa3 or higher by Moody’s Investors Service, Inc. (“Moody’s”) or, if unrated by S&P and Moody’s, determined by the Fund’s advisor to be of comparable credit quality. In addition, the Fund may use derivatives, such as commodity futures and currency and interest rate futures, as a hedge (to offset risks associated with an investment, currency exposure, or market conditions) and to earn income and enhance returns. In selecting investments for the Fund, the Advisor seeks to identify hard asset securities and other securities in countries and currencies that will be most effective as a hedge against inflation and weakness in the U.S. dollar, and provide the best potential for capital appreciation, given the outlook on the economy.In making this determination the Advisor will assess the current world economic climate, and the potential for growth and inflation. The advisor will also attempt to target countries and currencies that it believes will provide long term capital appreciation and provide reliable protection against inflation and U.S. dollar weakness. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest some or all of its assets in cash or cash equivalents, including but not limited to obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations or debt instruments that carry an investment grade rating by a national rating agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. For longer periods of time, the Fund may hold a substantial cash or cash equivalent position.If the market advances during periods when the Fund is holding a large cash or cash equivalent position, the Fund may not participate to the extent it would have if the Fund had been more fully invested. 54 EUROPAC INTERNATIONAL DIVIDEND INCOME FUND Investment Objectives The Fund’s investment objectives are to seek income and maximize growth of income with capital appreciation as a secondary objective.There is no assurance that the Fund will achieve its investment objectives.The Fund’s investment objective is not fundamental and may be changed by the Board of Trustees without shareholder approval, upon at least 60 days’ prior written notice to shareholders. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of non-U.S. dividend paying companies located in Europe or the Pacific Rim. The Advisor considers a country to be part of Europe if it is included in one of the MSCI European indexes and part of the Pacific Rim if any of its borders touches the Pacific Ocean.The Advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is part of Europe or the Pacific Rim or has its principal office in a countrythat is part of Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim. The Fund may invest in companies in developed and emerging markets. In addition, the Fund may invest in companies of all capitalizations but the Advisor intends to invest a majority of the Fund’s assets in common stocks of mid-cap and large cap companies that the Advisor considers to be value oriented and dividend paying companies. The Fund may also invest in preferred stock, convertible securities, warrants and options on equities and stock indices of developed and emerging markets.In addition, the Fund may invest in ETFs. The Fund will employ a value-oriented approach to select securities the Advisor believes are trading below their intrinsic value, and will pay sustainably high dividends that grow over time. In selecting securities, the Advisor will consider a number of qualitative and quantitative factors such as free cash flow and earnings yield and growth, operating leverage and balance sheet strength, as well as management quality and corporate governance.The Advisor will also employ a top down approach to its security selection process, with the objective of selecting companies with business exposure or assets in countries or sectors that it believes will benefit from a long-term, positive trend. The Advisor may sell all or a portion of a position of the Fund’s portfolio holding when in its opinion one or more of the following occurs, among other reasons: (1) the issuer’s fundamentals deteriorate; (2) the security becomes overvalued; (3) the Advisor identifies more attractive investment opportunities for the Fund; or (4) the Fund requires cash to meet redemption requests. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest up to 100% of its assets in cash or cash equivalents, including but not limited to, obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposits and/or bankers acceptances, as well as interest bearing or discount obligations or debt instruments that carry an investment grade rating by a national rating agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objectives. 55 EP ASIA SMALL COMPANIES FUND Investment Objective The Fund’s investment objective is long term capital appreciation.There is no assurance that the Fund will achieve its objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days prior written notice to shareholders. Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities of small capitalization companies located in the Asian countries of China, Hong Kong, India, Indonesia, Malaysia, Philippines, Singapore, South Korea, Taiwan, Thailand and Vietnam.The Sub-advisor defines small companies as those companies with market capitalizations, at the time of investment, of below $3 billion.The Sub-advisor considers a company to be located in a country if at least 50% of the company’s assets are located in that country.The Sub-advisor will focus the Fund’s investments on what the Sub-advisor believes are financially sound, stable but growing, and dividend paying small cap companies.The Fund’s investments in equity securities may include common stock, preferred stocks, convertible stock and warrants. The Fund will not change its principal investment strategies unless it gives shareholders at least 60 days’ advance written notice.The Fund’s investments in equity securities may include common stock, preferred stocks, convertible stock and warrants. The Sub-advisor believes the ongoing market deregulation, economic health and growth potential within the Asian region has created an attractive long-term investment opportunity. Accordingly, the Sub-advisor will select the companies that it believes are best positioned to benefit from these opportunities. The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies.The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings.Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. The Sub-advisor may sell all or a portion of a position when one or more of the following occurs, among other reasons: (1) the Sub-advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since it was purchased; (3) when the Sub-advisor finds better investment opportunities or (4) the Fund must meet redemption requests. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest some or all of its assets in cash or cash equivalents, including but not limited to obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations or debt instruments that carry an investment grade rating by a national rating agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. 56 EP LATIN AMERICA FUND Investment Objective The Fund’s investment objective is long term capital appreciation.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders. Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities ofLatin American companies.The Fund will invest in large-, mid-, and small-capitalization companies.The Fund considers Latin America to include Mexico, Central America and South America.The Fund considers a company to be aLatin Americancompany if the companyit derives at least 50% of its revenues or profits from business activities in Latin America. There are no limits on the geographic allocation of the Fund’s investments within Latin America. The Sub-advisor, however, anticipates that a substantial portion of the Fund’s investments will be in companies in Brazil, Mexico, Argentina, Colombia, Peru and Chile.The Fund’s equity investments may include common stock, preferred stock, and warrants. The Fund may also invest in American depository receipts ("ADRs"), which are certificates issued by U.S. banks representing specified numbers of shares (or one share) in foreign stocks, thatare traded on U.S. exchanges. The Fund is classified as "non-diversified", which means that the securities laws do not limit the percentage of its assets that it may invest in any one company (subject to certain limitations under the Internal Revenue Code of 1986, as amended). The Fund’s equity investments include common stock, preferred stock, and warrants.The Fund may also invest in ADRs, which are certificates issued by U.S. banks representing specified number of shares (or one share) inforeign stocks that are traded on U.S. exchanges. The Fund is a “non-diversified” fund, which means that the securities laws do not limit the percentage of its assets that it may invest in any one company (subject to certain limitations under the Internal Revenue Code). The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies.The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings.Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. The Fund may sell all or a portion of a position when one or more of the following occurs, among other reasons: (1) the Sub-advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since securities of the company were purchased by the Fund; (3) the Sub-advisor finds better investment opportunities or (4) the Fund must meet redemption requests. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest some or all of its assets in cash or cash equivalents, including but not limited to obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations or debt instruments that carry an investment grade rating by a national rating agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. 57 EP STRATEGIC US EQUITY FUND Investment Objective The Fund’s investment objective is income and long term capital appreciation.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders. Principal Investment Strategies The Fund’s investment objective is income and long-term capital appreciation. There can be no assurance that the Fund will achieve its investment objective. The Fund’s investment objective may be changed without shareholder approval upon 60 days’ prior written notice to shareholders. Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in U.S. equity securities. The Advisor will focus on U.S. domiciled companies that it believes are benefiting from increasing international sales in attractive overseas markets and it expects to outperform in a week U.S. Dollar environmnet. The Fund may invest in common stocks of companies of any capitalization, although it will primarily focus on large and middle-capitalization companies, with market capitalizations of $5 billion or greater, that are considered by the Advisor to be dividend paying companies. The Fund may also invest in warrants, options on equities, and ETFs. The Advisor uses a top-down approach to target attractive markets, and a bottom-up approach to select companies with the best fundamentals that have exposure to the identified attractive markets. In selecting attractive market opportunities, the Advisor looks at qualitative factors such as expected growth, inflation and debt levels for the country, and qualitative factors including fiscal and monetary policy outlook, consumer trends and core competencies. The Advisor uses a number of factors in selecting what it believes to be companies with the best fundamentals, including dividend yield, valuation versus growth, capital structure, quality of management, corporate governance practices, liquidity, strengths and opportunities as compared to the peer group, and business specific risk. The Fund’s advisor seeks to avoid highly regulated sectors, such as the financial sector.The Advisor seeks to tie both top-down and bottom-up analysis together in order to build a portfolio composed of high quality U.S. companies that have business exposure to the most attractive overseas growth opportunities. The Advisor may sell all or a portion of a position held by the Fund for various reasons, including when one or more of the following occurs: (1) the Advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since it was purchased; (3) the Advisor finds better investment opportunities for the Fund; or (4) the Fund must meet redemption requests. The Advisor generally will not seek to time the Fund’s purchases and sales based on short-term changes in securities prices. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest some or all of its assets in cash or cash equivalents, including but not limited to obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations or debt instruments that carry an investment grade rating by a national rating agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. 58 EUROPAC GOLD FUND Investment Objective The Fund’s investment objective is long-term capital appreciation.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective is not fundamental and may be changed by the Board of Trustees without shareholder approval upon at least 60 days’ prior written notice to shareholders.There can be no guarantee that the Fund will achieve its investment objective. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in the securities of gold companies located in Europe and the Pacific Rim. The Sub-advisor defines securities of gold companies as equity securities of companies that derive at least 50% of gross revenue or profit from mining, processing, or dealing and investing in gold, as well as companies whose primary business is exploring for gold or that provide services to the gold industry. The Sub-advisor considers a country to be part of Europe if it is included in the MSCI All Country Europe Index or part of the Pacific Rim if any of its borders touches the Pacific Ocean.The Fund also invests in shares of ETFs and closed end funds that invest in gold bullion.The Sub-advisor considers a company to be located in Europe or the Pacific Rim if (1) the company is organized under the laws of a country that is part of Europe or the Pacific Rim or has its principal office in a country that is part of Europe or the Pacific Rim; (2) at the time of investment, the company derived a significant portion (i.e., 50% or more) of its total revenues during its most recent completed fiscal year from business activities in Europe or the Pacific Rim; or (3) the company's equity securities are traded principally on stock exchanges or over-the-counter markets in Europe or the Pacific Rim.The Fund may invest up to 20% of its net assets in the equity securities of other precious metals companies, such as silver, platinum and palladium companies. The Fund concentrates its investments in companies engaged in the gold sector. The Fund invests in large-, mid-, and small-capitalization companies that are considered by the Sub-advisor to be attractively valued. The Fund may also use derivative instruments, primarily writing (i.e., selling) put options on individual securities, indexes and ETFs, to manage the position size of individual security holdings, and to seek to enhance the Fund’s return and reduce volatility. The Fund will generally invest in derivatives to seek to manage underlying equity exposures while seeking to maximize the efficiency of invested capital and expected return.When evaluating options, the Sub-advisor considers the amount of premium received or invested (which is a function of the implied volatility of the underlying security, the strike price, and the time to expiration), the valuation of the underlying security at the exercise price, the weighting of the security in the portfolio if exercised, and the expiration date.In addition, the Fund may write (sell) covered call options on securities the Fund holds in its portfolio. In selecting investments for the Fund, the Sub-advisor employs a long-term value orientation, looking for companies selling at attractive prices that can be held for a long time horizon. The Sub-advisor’s overall approach to investment management involves several key factors. First, the global universe is used to screen potential European and Pacific Rim investments. Second, the Sub-advisor identifies securities in the gold or other precious mentals sector that it believes are valued at a low price in relation to their book value or earnings, or at a discount to future book value given the likelihood the company will be able to increase resources through exploration. Lastly, a long-term investment horizon (five years) is applied to give investments time to realize full value. In investing in growth and more speculative investments, such as exploration, the Sub-advisor looks for companies with a risk-mitigating approach to these inherently risky activities.Ultimately, the Sub-advisor seeks to construct a portfolio with a solid long-term foundation in which growth and more speculative investments are added. The Sub-advisor may sell all or a portion of a position of the Fund’s portfolio holding when, in its opinion, one or more of the following occurs, among other reasons: (1) the Sub-advisor’s price target is realized; (2) the Sub-advisor finds better investment opportunities for the Fund or (3) the Fund must meet redemption requests. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest some or all of its assets in cash or cash equivalents, including but not limited to obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations or debt instruments that carry an investment grade rating by a national rating agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. 59 EP CHINA FUND Investment Objective The Fund’s investment objective is long term capital appreciation.There is no assurance that the Fund will achieve its objective.The Fund’s investment objective may be changed without shareholder approval upon 60 days prior written notice to shareholders. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in non-U.S. dollar denominated publicly traded stocks of companies of all capitalizations that are economically tied to China or its special administrative regions (SARs).China’s SARs, which currently consist of Hong Kong and Macau, are highly autonomous and largely self-governing sub-national entities of China.The sub-advisor considers a company to be “economically tied” to China or its SARs if the company derives at least 50% of its revenues or profits from business activities in China or its SARs. The Fund will not change its non-fundamental investment strategy unless it gives shareholders at least 60 days’ advance written notice.In furtherance of its principal investment strategy, the Fund may buy the following types of equity securities: · “B” shares – shares issued by Chinese companies that are listed on the Shanghai Stock Exchange or the Shenzhen Stock Exchange; · “H” shares – shares issued by Chinese companies that are listed on the Hong Kong Stock Exchange; · “N” shares – shares issued by Chinese companies that are listed on the New York Stock Exchange; · “Red Chips” – shares issued by Hong Kong companies that are owned and controlled by Chinese government bodies and listed on the Hong Kong Stock Exchange; and · “Overseas Listed” – shares of companies that conduct their business in China but are listed in overseas markets. The Fund’s investments in equity securities may also include common stock, preferred stocks, convertible stock and warrants. The Sub-advisor will focus the Fund’s investments in, but not limit them to, dividend-paying Chinese companies.The Sub-advisor believes the ongoing market deregulation, economic health and growth potential within China has created attractive long-term investment opportunities. Accordingly, the Sub-advisor will select the companies that it believes are best positioned to benefit from these opportunities. The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies.The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings.Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. The Sub-advisor may sell all or a portion of the Fund’s position when one or more of the following occurs, among other reasons: (1) the Sub-advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since the Fund purchased its shares; (3) the Sub-advisor finds better investment opportunities or (4) the Fund must meet redemption requests. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest some or all of its assets in cash or cash equivalents, including but not limited to obligations of the U.S. Government, money market fund shares, commercial paper, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations or debt instruments that carry an investment grade rating by a national rating agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. 60 Principal Risks of Investing in the Funds The Funds’ principal risks are mentioned below. Before you decide whether to invest in a Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. · Market Risk (with respect to all Funds).The market price of a security or instrument may decline, sometimes rapidly or unpredictably, due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic or political conditions throughout the world, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry.The financial crisis that began in 2008 has caused a significant decline in the value and liquidity of many securities; in particular, the values of some sovereign debt and of securities of issuers that invest in sovereign debt and related investments have fallen, credit has become more scarce worldwide and there has been significant uncertainty in the markets.This environment could make identifying investment risks and opportunities especially difficult for the Advisor.These market conditions may continue or get worse.In response to the crisis, the United States and other governments have taken steps to support financial markets.The withdrawal of this support or failure of efforts in response to the crisis could negatively affect financial markets generally as well as the value and liquidity of certain securities.In addition, policy and legislative changes in the United States and in other countries are changing many aspects of financial regulation. The impact of these changes on the markets, and the practical implications for market participants, may not be fully known for some time. · Equity Risk (with respect to all Funds other than EuroPac International Bond Fund).The value of equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests.The price of common stock of an issuer in the Fund’s portfolio may decline if the issuer fails to make anticipated dividend payments because, among other reasons, the financial condition of the issuer declines. Common stock is subordinated to preferred stocks, bonds and other debt instruments in a company’s capital structure in terms of priority with respect to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers.In addition, while broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. · Fixed Income Securities Risk (with respect to EuroPac International Bond Fund and EuroPac Hard Asset Fund).The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to changes in an issuer’s credit rating or market perceptions about the creditworthiness of an issuer.Prices of fixed income securities tend to move inversely with changes in interest rates.Generally fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities.The longer the effective maturity and duration of the Fund’s portfolio, the more the Fund’s share price is likely to react to changes in interest rates.(Duration is a weighted measure of the length of time required to receive the present value of future payments, both interest and principal, from a fixed income security.)Some fixed income securities give the issuer the option to call, or redeem, the securities before their maturity dates.If an issuer calls its security during a time of declining interest rates, the Fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value of the security as a result of declining interest rates.During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation.In addition, the Fund may be subject to extension risk, which occurs during a rising interest rate environment because certain obligations may be paid off by an issuer more slowly than anticipated, causing the value of those securities held by the Fund to fall. 61 · Foreign Investment Risk (with respect to all Funds other than EP Strategic US Equity Fund).Investments in foreign securities are affected by risk factors generally not thought to be present in the United States. The prices of foreign securities may be more volatile than the prices of securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environments of foreign countries.Special risks associated with investments in foreign markets include less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, less government supervision of exchanges, brokers and issuers, greater risks associated with counterparties and settlement, and difficulty in enforcing contractual obligations. In addition, changes in exchange rates and interest rates, and imposition of foreign taxes, may adversely affect the value of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms. A Fund’s investments in depository receipts (including ADRs), if applicable, are subject to these risks, even if denominated in U.S. Dollars, because changes in currency and exchange rates affect the values of the issuers of depository receipts. In addition, the underlying issuers of certain depository receipts, particularly unsponsored or unregistered depository receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. · Geographic Risk Related to Europe (with respect to EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Gold Fund, EuroPac International Dividend Income Fund and EuroPac Hard Asset Fund). The Fund will be more susceptible to the economic, market, political and local risks of the European region than a fund that is more geographically diversified. Europe includes both developed and emerging markets. Most Western European countries are members of the European Union, which imposes restrictions on inflation rates, deficits and debt levels.Both developed and emerging market countries in Europe will be significantly affected by the fiscal and monetary controls of the European Monetary Union. Changes in regulations on trade, decreasing imports or exports, changes in the exchange rate of the euro and recessions among European countries may have a significant adverse effect on the economies of other European countries including those of Eastern Europe. The markets in Eastern Europe remain relatively undeveloped and can be particularly sensitive to political and economic developments. The European financial markets have recently experienced volatility and adverse trends due to concerns about rising government debt levels of certain European countries, each of which may require external assistance to meet its obligations and run the risk of default on its debt, possible bail-out by the rest of the European Union or debt restructuring. Assistance given to a European Union member state may be dependent on a country’s implementation of reforms in order to curb the risk of default on its debt, and a failure to implement these reforms or increase revenues could result in a deep economic downturn. These events have adversely affected the exchange rate of the euro and therefore may adversely affect the Fund and its investments. · Geographic Risk Related to Pacific Rim (with respect to EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Gold Fund, EuroPac International Dividend Income Fund and EuroPac Hard Asset Fund).The Fund will be more susceptible to the economic, market, regulatory, political, natural disasters and local risks of the Pacific Rim region than a fund that is more geographically diversified. The Pacific Rim region includes countries in all stages of economic development; however, it has a higher prevalence of emerging market countries as compared to other regions of the world.The region has historically been highly dependent on global trade, with nations taking strong roles in both the importing and exporting of goods; such a relationship creates a risk with this dependency on global growth. The respective stock markets tend to have a larger prevalence of smaller capitalization companies. Varying levels of accounting and disclosure standards, restrictions on foreign ownership, minority ownership rights, and corporate governance standards are also common for the region. · Geographic Risk related to Asia (with respect to EP Asia Small Companies Fund).The value of the Fund’sassets may be adversely affected by political, economic, socialand religious instability; inadequate investor protection;changes in laws or regulations of countries within the Asianregion (including countries in which the Fund invests, as wellas the broader region); international relations with other nations;natural disasters; corruption and military activity. TheAsian region, and particularly China, Japan and South Korea,may be adversely affected by political, military, economic andother factors related to North Korea. In addition, China’s long runningconflict over Taiwan, border disputes with many of itsneighbors and historically strained relations with Japan couldadversely impact economies in the region. The economies ofmany Asian countries differ from the economies of more developedcountries in many respects, such as rate of growth, inflation,capital reinvestment, resource self-sufficiency, financialsystem stability, the national balance of payments position andsensitivity to changes in global trade. Certain Asian countriesare highly dependent upon and may be affected by developmentsin the United States, Europe and other Asian economies. 62 · Geographic Risk related to China (with respect to EP China Fund).The Chinese government has been reformingeconomic and market practices and providing a largersphere for private ownership of property for over 25 years.While these reforms are currently contributing to growthand prosperity, they could be altered or discontinued atany time. Military conflicts, either in response to internalsocial unrest or conflicts with other countries, coulddisrupt economic development. China’s long-runningconflict over Taiwan remains unresolved, while territorialborder disputes persist with several neighboring countries.While economic relations with Japan have deepened, thepolitical relationship between the two countries hasbecome more strained in recent years, which could weakeneconomic ties. Development of the Chinese economy isalso vulnerable to developments on the Korean peninsula.Should political tension increase or military actions beprecipitated, it could adversely affect the economy anddestabilize the region as a whole. There is also a greaterrisk involved in currency fluctuations, currencyconvertibility, interest rate fluctuations and higher rates ofinflation. The Chinese government also sometimes takesactions intended to increase or decrease the values ofChinese stocks.The emergence of a domesticconsumer class is still at an early stage, making China’seconomic health dependent on exports. China’s growingtrade surplus with the United States has increased the risk of tradedisputes, which could potentially have adverse effects onthe country’s management of its currency, as well as onsome export-dependent sectors. Social cohesion in Chinais being tested by growing income inequality, seasonal worker migration, and large-scale environmental degradation. Social instability couldthreaten China’s political system and economic growth,which could decrease the value of the Fund’s investments. · Geographic Risk related to Latin America (with respect to EP Latin America Fund).Because the Fund’s investments will be focused in the Latin America region, the Fund's performance is expected to be closely tied to social, political, and economic conditions within this region and may be more volatile than the performance of funds that invest in more developed countries and regions. The economies of the countries in this region are generally considered emerging market economies.High interest, inflation, and unemployment rates generally characterize each economy. Currency devaluations in any country can have a significant effect on the entire region. Because commodities such as agricultural products, minerals, oil, and metals represent a significant percentage of exports of many of these countries, the economies of those countries are particularly sensitive to fluctuations in commodity prices. · Currency Risk (with respect to all Funds other than EP Strategic US Equity Fund).The values of investments in securities denominated in foreign currencies increase or decrease as the rates of exchange between those currencies and the U.S. Dollar change. Currency conversion costs and currency fluctuations could erase investment gains or add to investment losses. Currency exchange rates can be volatile and are affected by factors such as general economic conditions, the actions of the United States and foreign governments or central banks, the imposition of currency controls, and speculation. · Foreign Sovereign Risk (with respect to EuroPac International Bond Fund).Foreign governments rely on taxes and other revenue sources to pay interest and principal on their debt obligations. The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems.It is possible that a foreign sovereign may default on its debt obligations. · Emerging Market Risk (with respect to all Funds other than EP Strategic US Equity Fund and EP China Fund).Many of the risks with respect to foreign investments are more pronounced for investments in issuers in developing or emerging market countries. Emerging market countries may tend to have government exchange controls, less market regulation, and less developed economic, political and legal systems than those of more developed countries.Their economies also depend heavily upon international trade and may be adversely affected by protective trade barriers and the economic conditions of their trading partners.Emerging market countries may have fixed or managed currencies that are not free-floating against the U.S.dollar and may not be traded internationally.Some countries with emerging securities markets have experienced high rates of inflation for many years.Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of certain countries.Emerging securities markets typically have substantially less volume than U.S. markets, securities in these markets are less liquid, and their prices often are more volatile than those of comparable U.S.companies. Delays may occur in settling securities transactions in emerging market countries, which could adversely affect a Fund’s ability to make or liquidate investments in those markets in a timely fashion.In addition, it may not be possible for a Fund to find satisfactory custodial services in an emerging market country, which could increase the Fund’s costs and cause delays in the transportation and custody of its investments. 63 · Hard Asset Sectors Risk (with respect to the EuroPac Hard Asset Fund). The Fund may be subject to greater risks and market fluctuations than a fund whose portfolio has exposure to a broader range of sectors. The Fund may be susceptible to financial, economic, political, or market events, as well as government regulation, impacting the hard asset sectors.Specifically, the metals sector can be affected by sharp price volatility over short periods caused by global economic, financial and political factors, resource availability, government regulation, economic cycles, changes in inflation, interest rates, currency fluctuations, metal sales by governments, central banks or international agencies, investment speculation and fluctuations in industrial and commercial supply and demand. The real estate sector can be affected by possible declines in the value of real estate, possible lack of availability of mortgage funds, extended vacancies of properties, general and local economic conditions, overbuilding, property taxes and operating expenses, natural disasters and changes in interest rates. Precious metals and natural resources securities are at times volatile and there may be sharp fluctuations in prices, even during periods of rising prices. Exposure to the commodities markets, such as precious metals and natural resources, may subject the Fund to greater volatility than investments in traditional securities.Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of factors, including changes in supply and demand relationships, weather, fiscal, monetary and exchange control programs, acts of terrorism, tariffs and international economic, political, military and regulatory developments.The commodity markets are subject to temporary distortions or other disruptions.U.S. futures exchanges and some foreign exchanges have regulations that limit the amount of fluctuation in futures contract prices, which may occur during a single business day.Once a limit price has been reached in a particular contract, no trades may be made at a different price.Limit prices have the effect of precluding trading in a particular contract or forcing the liquidation of contracts at disadvantageous times or prices.These circumstances could adversely affect the value of the Fund's commodity-linked investments. · Value-Oriented Investment Strategies Risk (with respect to EuroPac International Value Fund).Value stocks are those that are believed to be undervalued in comparison to their peers due to adverse business developments or other factors.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued.Therefore, the Fund is most suitable for long-term investors who are willing to hold their shares for extended periods of time through market fluctuations and the accompanying changes in share prices. · Small or Mid-Cap Company Risk (with respect to all Funds other than EP Asia Small Companies Fund).Investing in small-capitalization and mid-capitalization companies generally involves greater risks than investing in large -capitalization companies. Small- or mid-cap companies may have limited product lines, markets or financial resources or may depend on the expertise of a few people and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or market averages in general. Many small capitalization companies may be in the early stages of development. Since equity securities of smaller companies may lack sufficient market liquidity and may not be regularly traded, it may be difficult or impossible to sell securities at an advantageous time or a desirable price. · Large-Cap Company Risk (with respect to EuroPac International Bond Fund, EuroPac International Dividend Income Fund, EP Strategic US Equity Fund and EP China Fund).Larger, more established companies may be unable to attain the high growth rates of successful, smaller companies during periods of economic expansion.In addition, large-capitalization companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, and may be more prone to global economic risks. · Preferred Stock Risk (with respect to EuroPac International Bond Fund, EuroPac International Dividend Income Fund, EP Strategic US Equity Fund and EP China Fund).Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stocks, dividends and a fixed share of the proceeds resulting from a liquidation of the company. Preferred stocks may pay fixed or adjustable rates of return. The market value of preferred stock is subject to issuer-specific and market risks applicable generally to equity securities and is sensitive to changes in the issuer’s creditworthiness, the ability of the issuer to make payments on the preferred stock and changes in interest rates, typically declining in value if interest rates rise.In addition, a company’s preferred stock generally pays dividends only after the company makes required payments to holders of its bonds and other debt.Therefore the value of preferred stock will usually react more strongly than bonds and other debt to actual or perceived changes in the company’s financial condition or prospects. 64 · Convertible Securities Risk (with respect to EuroPac International Value Fund, EuroPac Hard Asset Fund, EuroPac International Dividend Income Fund, and EP Asia Small Companies Fund).Convertible securities are securities that are convertible into or exchangeable for common or preferred stock.The values of convertible securities may be affected by changes in interest rates, the creditworthiness of their issuer, and the ability of the issuer to repay principal and to make interest payments.A convertible security tends to perform more like a stock when the underlying stock price is high and more like a debt security when the underlying stock price is low. A convertible security is not as sensitive to interest rate changes as a similar non-convertible debt security and generally has less potential for gain or loss than the underlying stock. · Warrants Risk (with respect to EuroPac International Value Fund, EuroPac Hard Asset Fund, EuroPac International Dividend Income Fund, EP Asia Small Companies Fund, EP Latin America Fund and EP Strategic US Equity Fund).A warrant gives the holder a right to purchase, at any time during a specified period, a predetermined number of shares of common stock at a fixed price. Unlike convertible debt securities or preferred stock, warrants do not pay fixed dividends.Warrants may lack a liquid secondary market for resale.The prices of warrants may fluctuate as a result of speculation or other factors.In addition, the price of the underlying security may not reach, or have reasonable prospects of reaching, a level at which the warrant can be exercised prudently (in which case the warrant may expire without being exercised, resulting in a loss of the Fund’s entire investment in the warrant). · Credit Risk (with respect to the EuroPac International Bond Fund).If an obligor (such as the issuer itself or a party offering credit enhancement) for a security held by the Fund fails to pay amounts due when required by the terms of the security, otherwise defaults, is perceived to be less creditworthy, becomes insolvent or files for bankruptcy, a security’s credit rating is downgraded or the credit quality or value of any underlying assets declines, the value of the Fund’s investment could decline.If the Fund enters into financial contracts (such as certain derivatives, repurchase agreements, reverse repurchase agreements, and when-issued, delayed delivery and forward commitment transactions), the Fund will be subject to the credit risk presented by the counterparties.Credit risk is broadly gauged by the credit ratings of the securities in which the Fund invests. · Interest Rate Risk (with respect to the EuroPac International Bond Fund).Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities.Like fixed income securities, preferred stock generally decrease in value if interest rates rise and increases in value if interest rates fall.The Fund also will face interest rate risk if it invests in fixed income securities paying no current interest (such as zero coupon securities and principal-only securities), interest-only securities and fixed income securities paying non-cash interest in the form of other securities. · High Yield (“Junk”) Bond Risk (with respect to the EuroPac International Bond Fund).High yield bonds involve greater risks of default or downgrade and are more volatile than investment-grade securities. High yield bonds involve a greater risk of price declines than investment-grade securities due to actual or perceived changes in an issuer’s creditworthiness. In addition, issuers of high yield bonds may be more susceptible than other issuers to economic downturns, which may result in a weakened capacity of the issuer to make principal or interest payments. High yield bonds are subject to a greaterrisk that the issuer may not be able to pay interest or dividends and ultimately to repay principal upon maturity. Discontinuation of these payments could have a substantial adverse effect on the market value of the security. There is no lower limit on the ratings of high yield securities that may be purchased or held by the Fund. In addition, the Fund may invest in unrated securities. Lower rated securities and unrated equivalents are speculative and may be in default. 65 The secondary markets in which lower-rated securities are traded may be less liquid than the markets for higher-rated securities. A lack of liquidity in the secondary trading markets could adversely affect the price at which the Fund could sell a particular high yield security when necessary to meet liquidity needs or in response to a specific economic event, such as a deterioration in the creditworthiness of the issuer, and could adversely affect and cause large fluctuations in the net asset value of the Fund’s shares. Adverse publicity and investor perceptions may decrease the values and liquidity of high yield securities generally. · Asset-Backed Securities Risk (with respect to the EuroPac International Bond Fund).Asset-backed securities may be sensitive to changes in interest rates and subject to early repayment risk, and their value may fluctuate in response to the market’s perception of issuer creditworthiness. While such securities are generally supported by some form of government or private guarantee there is no assurance that private guarantors will meet their obligations. · Derivatives Risk (with respect to the EuroPac International Bond Fund and EuroPac Hard Asset Fund). Derivatives include instruments and contracts that are based on, and are valued in relation to, one or more underlying securities, financial benchmarks, indices, or other reference obligations or measures of value such as futures, options, swaps and forward contracts.Using derivatives can have a leveraging effect and increase fund volatility.Derivatives can be highly illiquid and difficult to unwind or value, and changes in the value of a derivative held by the Fund may not correlate with the value of the underlying instrument or the Fund’s other investments. Many of the risks applicable to trading the instruments underlying derivatives are also applicable to derivatives trading.However, there are additional risks associated with derivatives trading that are possibly greater than the risks associated with investing directly in the underlying instruments.These additional risks include, but are not limited to, illiquidity risk, operational leverage risk and counterparty credit risk.A small investment in derivatives could have a potentially large impact on the Fund’s performance.Certain risks relating to various types of derivatives in which the Fund may invest are described below. Forward Contracts.The Funds may enter into forward contracts that are not traded on exchanges and may not be regulated. There are no limitations on daily price moves of forward contracts. Banks and other dealers with which the Funds maintain accounts may require that a Fund deposit margin with respect to such trading. The Funds’ counterparties are not required to continue making markets in such contracts. There have been periods during which certain counterparties have refused to continue to quote prices for forward contracts or have quoted prices with an unusually wide spread (the difference between the price at which the counterparty is prepared to buy and that at which it is prepared to sell). Arrangements to trade forward contracts may be made with only one or a few counterparties, and liquidity problems therefore might be greater than if such arrangements were made with numerous counterparties. The imposition of credit controls by governmental authorities might limit such forward trading to less than the amount that the Advisor would otherwise recommend, to the possible detriment of the Fund. Swap Agreements.The Funds may enter into swap agreements. Swap agreements can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structure, swap agreements may increase or decrease a Fund's exposure to long-term or short-term interest rates, foreign currency values, corporate borrowing rates, or other factors such as security prices, values of baskets of securities, or inflation rates. Swap agreements can take many different forms and are known by a variety of names. The Funds are not limited to any particular form of swap agreement if the Advisor determines that other forms are consistent with the Funds’ investment objective and policies. Swap agreements will tend to shift a Fund's investment exposure from one type of investment to another. For example, if a Fund agrees to exchange payments in dollars for payments in foreign currency, the swap agreement would tend to decrease the Fund's exposure to U.S. interest rates and increase its exposure to foreign currency and interest rates. Depending on how they are used, swap agreements may increase or decrease the overall volatility of the Fund's portfolio. The most significant factor in the performance of swap agreements is the change in the specific interest rate, currency, individual equity values or other factors that determine the amounts of payments due to and from the Fund. If a swap agreement calls for payments by the Fund, the Fund must be prepared to make such payments when due. In addition, the value of a swap agreement is likely to decline if the counterparty's creditworthiness declines.Such a decrease in value might cause the Fund to incur losses. 66 · Options Risk (with respect to EuroPac International Value Fund, EuroPac International Dividend Income Fund, EP Strategic US Equity Fund and EuroPac Gold Fund).If a put or call option purchased by the Fund expires without being sold or exercised, the Fund would lose the premium it paid for the option.The risk involved in writing a covered call option is the lack of liquidity for the option.If the Fund is not able to close out the option transaction, the Fund would not be able to sell the underlying security until the option expires or is exercised. The risk involved in writing an uncovered call option is that there could be an increase in the market value of the underlying security caused by declining interest rates or other factors.If this occurs, the option could be exercised and the underlying security would then be sold by the Fund at a lower price than its current market value.The risk involved in writing a put option is that the market value of the underlying security could decrease as a result of rising interest rates or other factors.If this occurs, the option could be exercised and the underlying security would then be sold to the Fund at a higher price than its prevailing market value.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.To the extent that the Fund invests in over-the-counter options, the Fund may be exposed to credit risk with regard to parties with which it trades and may also bear the risk of settlement default.These risks may differ materially from those entailed in exchange-traded transactions, which generally are backed by clearing organization guarantees, daily marking-to-market and settlement, and segregation and minimum capital requirements applicable to intermediaries.Transactions entered directly between two counterparties generally do not benefit from such protections and expose the parties to the risk of counterparty default. · Covered Call Options Risk (with respect to the EuroPac Gold Fund).The Fund may write (sell) covered call options on securities the Fund holds in its portfolio.When the Fund writes a covered call option, the Fund sells the obligation to deliver a security on or before a predetermined date in the future in return for a fee, or “premium”.The Fund owns a sufficient amount of assets such that it is able to meet its potential obligation to deliver shares should the buyer exercise its right to purchase the shares.This technique offers the Fund the potential to generate gains from option premiums, although it may limit the Fund’s ability to participate in capital appreciation on its portfolio holdings when security prices rise. · ETF Risk (with respect to the EuroPac International Value Fund,EuroPac Hard Asset Fund, EuroPac Gold Fund, EuroPac International Dividend Income Fund and EP Strategic US Equity Fund). ETFs are pooled investment vehicles that generally seek to track the performance of specific securities indices.ETFs are listed on stock exchanges and can be traded throughout the day at market-determined prices.Investing in one or more ETFs will generally expose a Fund to the risks associated with owning the underlying securities the ETF is designed to track and to management and other risks associated with the ETF itself The potential lack of liquidity in an ETF could result in its value being more volatile than the underlying portfolio of securities.The level of risk involved in the purchase or sale of ETF shares is generally similar to the risk involved in the purchase or sale of common stock, with the exception that the pricing mechanism for ETF shares is based on a basket of stocks. Disruptions in the markets for the securities underlying ETF shares purchased or sold by a Fund could result in losses on such shares.In addition, as an ETF investor the Fund will bear a proportionate share of an ETF’s fees and expenses, which may adversely affect the Fund’s performance. · Liquidity Risk (with respect to all Funds other than EP Strategic US Equity Fund and EP China Fund). Due to a lack of demand in the marketplace or other factors, such as market turmoil, the Fund may not be able to sell some or all of the investments that it holds, or if the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs, it may only be able to sell those investments at a loss.Liquidity risk arises, for example, from small average trading volumes, trading restrictions, or temporary suspensions of trading.In addition, when the market for certain investments is illiquid, the Fund may be unable to achieve its desired level of exposure to a certain sector. · Risks Affecting Specific Issuers (with respect to EuroPac International Value Fund and EP China Fund). The value of an equity security may decline in response to developments affecting the specific issuer, even if the overall industry or economy is unaffected. These developments may include a variety of factors, such as management problems or corporate disruption, declines in revenues and increases in costs, and factors that affect the issuer’s competitive position. · Sector Risk (with respect to EuroPac International Value Fund). From time to time, the Fund may invest up to, but less than, 25% of its total assets in each of certain sectors of the economy. Each of those sectors may be subject to specific risks. These risks include governmental regulation of the sector and governmental monetary and fiscal policies, which may impact interest rates and currencies and affect corporate funding and international trade. Certain sectors may be more vulnerable than others to these factors. In addition, market sentiment and expectations toward a particular sector could affect a company’s market valuation and access to equity funding. · Finance Sector Risk (with respect to EuroPac International Value Fund). Performance of companies in the Finance sector may be adversely impacted by many factors, including, among others: government regulations of, or related to, the sector; governmental monetary and fiscal policies; economic, business or political conditions; credit rating downgrades; changes in interest rates; price competition; and decreased liquidity in credit markets. This sector has experienced significant losses and a high degree of volatility in the recent past, and the impact of more stringent capital requirements and of recent or future regulation on any individual financial company or on the sector as a whole cannot be predicted. 67 · Gold Sector Risk (with respect to EuroPac International Value Fund). Investments related to gold are considered speculative and are affected by a variety of worldwide economic, financial and political factors. The price of gold may fluctuate sharply over short periods of time, even during periods of rising prices, due to changes in inflation or expectations regarding inflation in various countries, the availability of supplies, changes in industrial and commercial demand, limited markets, fabricator demand, gold sales by governments, trade imbalances and restrictions, currency devaluation or revaluation, central banks or international agencies, investment speculation, inability to raise capital, increases in production costs, political unrest in nations where sources of gold are located, monetary and other economic policies of various governments and government restrictions on private ownership of gold and mining land. · Non-Diversification Risk (with respect to the EuroPac Hard Asset Fund and EP Latin America Fund).The Fund is classified as “non-diversified,” which means the Fund may invest a larger percentage of its assets in the securities of a smaller number of issuers than a diversified fund. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. · Management Risk (with respect to all Funds).The Funds are actively managed portfolios, and the value of the Funds’ investments may be reduced if management pursues unsuccessful investment strategies, fails to correctly identify market risks affecting the broader economy or specific companies in which a Fund invests, or otherwise engages in poor selection of investments for a Fund. · Gold Risk (with respect to the EuroPac Gold Fund and EuroPac Hard Asset Fund). Investments in gold and gold companies are subject to risks.There is the possibility of wide fluctuations in the price of gold.In addition; the market for gold is relatively limited and unregulated and the sources of gold are concentrated in countries that have the potential for instability. Exposure to the commodities markets, such as markets for gold, may subject the Fund to greater volatility than investments in traditional securities.Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of factors, including changes in overall market movements, commodity index volatility, supply and demand relationships, fiscal, monetary and exchange control programs, acts of terrorism, tariffs and international economic, political, military and regulatory developments.The commodity markets are subject to temporary distortions or other disruptions.U.S. futures exchanges and some foreign exchanges have regulations that limit the amount of fluctuation in futures contract prices, which may occur during a single business day.Once a limit price has been reached in a particular contract, no trades may be made at a different price.Limit prices have the effect of precluding trading in a particular contract or forcing the liquidation of contracts at disadvantageous times or prices.These circumstances could adversely affect the value of the Fund's commodity-linked investments. · Precious Metal Sectors Risk (with respect to the EuroPac Gold Fund and EuroPac Hard Asset Fund). The Fund may be subject to greater risks and market fluctuations than a fund whose portfolio has exposure to a broader range of sectors. The Fund may be susceptible to financial, economic, political, or market events, as well as government regulation, impacting the precious metal sector.Specifically, the precious metals sector can be affected by sharp price volatility over short periods caused by global economic, financial and political factors, resource availability, government regulation, economic cycles, changes in inflation, interest rates, currency fluctuations, metal sales by governments, central banks or international agencies, investment speculation and fluctuations in industrial and commercial supply and demand. Precious metals securities are at times volatile and there may be sharp fluctuations in prices, even during periods of rising prices. Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities are available in the Funds’ Statement of Additional Information (“SAI”) dated March 1, 2014.Currently, disclosure of the Funds’ holdings is required to be made within 60 days of the end of each fiscal quarter, in the Funds’ Annual Report and Semi-Annual Report to Fund shareholders, or in the quarterly holdings report on Form N-Q, as applicable. MANAGEMENT OF THE FUNDS Investment Advisor and Sub-advisor The Advisor, Euro Pacific Asset Management, LLC, is the Funds’ investment advisor and provides investment advisory services to each Fund pursuant to an investment advisory agreement between the Advisor and the Trust (the “Advisory Agreement”).The Advisor was founded in 2009 and its principal address is 53 Palmeras Street, Suite 801, Puerta de Tierra Ward, San Juan, Puerto Rico, 00902. The Advisor is an investment advisor registered with the SEC.James Nelson is the Managing Member and Portfolio Manager of the Advisor. As of December 31, 2013, the Advisor’s total assets under management were approximately $775 million. 68 The Advisor provides the Funds with advice on buying and selling securities.With respect to the EP Asia Small Companies Fund, EP China Fund, EuroPac Gold Fund and EP Latin America Fund, the Advisor provides investment advisory services, including: (i)providing research and economic insight to the Sub-advisor; (ii)providing overall supervision for the general management and operations of the Fund; (iii)monitoring and supervising the activities of the Sub-advisor; and (iv) providing related administrative services.The Advisor also furnishes the Funds with office space and certain administrative services. The EP China Fund’s, EP Asia Small Companies Fund’s and EP Latin America Fund’s sub-advisor, New Sheridan Advisors, Inc., 18201 Von Karman, Suite 480, Irvine, CA 92612, is an investment adviser registered with the SEC since 2009. The Sub-advisor is responsible for the day-to-day management of the Funds’ portfolio, selection of the Funds’ portfolio investments and supervision of its portfolio transactions subject to the general oversight of the Board and the Advisor. As of December 31, 2013, the Sub-advisor had $93.14 million in assets under management. The EuroPac Gold Fund’s sub-advisor, Global Strategic Management, d/b/a Adrian Day Asset Management, 801 Compass Way, Suite 207, Annapolis, MD 21401, is an investment advisor registered with the U.S. Securities and Exchange Commission ("SEC").The Sub-advisor is responsible for the day-to-day management of the Fund’s portfolio, selection of the Fund’s portfolio investments and supervision of its portfolio transactions subject to the general oversight of the Board and the Advisor. As of December 31, 2013, the Sub-advisor had $121 million in assets under management. For its services, the Advisor is entitled to receive an annual management fee as listed below of each Fund’s average daily net assets, calculated daily and payable monthly:For the fiscal year ended October 31, 2013, the Advisor received advisory fees, net of fee waivers as follows: Fund Name Contractual Management Fee Class A Shares Contractual Management Fee Class I Shares Management Fees (Net of Waiver) EuroPac International Value Fund 1.08% 1.08% 1.06% EuroPac International Bond Fund 0.60% 0.60% 0.52% EuroPac Hard Asset Fund 1.08% 1.08% 0.74%% EuroPac International Dividend Income Fund 0.85% 0.85% n/a* EP Asia Small Companies Fund 1.08% 1.08% 0.64% EP Latin America Fund 1.08% 1.08% 0.16% EP Strategic US Equity Fund 0.75% n/a 0.00% EuroPac Gold Fund 0.80% n/a 0.00% EP China Fund 1.08% n/a 0.74% A discussion regarding the basis for the Board’s approval of the Advisory and Sub-advisory Agreements is available in the Annual Report dated October 31, 2013 with respect to the EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Hard Asset Fund, EP Asia Small Companies Fund, EP Latin America Fund, EP Strategic US Equity Fund, EuroPac Gold Fund and EP China Fund. * The EuroPac International Dividend Income Fund commenced operations on January 10, 2014. Portfolio Managers for EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Hard Asset Fund, EuroPac International Dividend Income Fund and EP Strategic US Equity Fund. James Nelson is responsible for the day-to-day management of the EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Hard Asset Fund, EuroPac International Dividend Income Fund and EP Strategic US Equity Fund.Stephen Kleckner, CAIA, is co-portfolio manager of the EuroPac International Bond Fund. James Nelson, CFA, Managing Member and Portfolio Manager of the Advisor, has served as the portfolio manager of the EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Hard Asset Fund, EuroPac International Dividend Income Fund and EP Strategic US Equity Fund since each Fund’s inception.From 2000 through August 2007, Mr. Nelson served as a financial controller with the U.S. Air Force.From July 2007 through September 2008, Mr. Nelson was employed by ROTH Capital Partners as an Associate Equity Research Analyst within the Security and Financial Technology Industries.Since November 2008, Mr. Nelson has served in various roles, including portfolio manager for Euro Pacific Capital and helped form their Wealth Management business. Mr. Nelson also helped form Euro Pacific Asset Management (an affiliate of Euro Pacific Capital) in 2009. 69 Stephen Kleckner, CAIA, Portfolio Manager, joined Euro Pacific Asset Management in 2010, and has served as Co-Portfolio Manager of the EuroPac International Bond Fund since January 2013. In his previous role, he was assistant Portfolio Manager of the Fund, and Senior Analyst of the International Equity Strategies. From September 2008 to November 2010, he was a trader at Westwood Management, an institutional asset manager, trading fixed income securities, and advising the investment team on various credit markets. Prior to Westwood, he was employed at APS Capital, where he worked on sourcing and facilitating trades of distressed private debt instruments across international markets for the firm’s institutional clients. He completed his Bachelor's Degree in Economics at The University of Texas at Austin. Patrick B. Rien, CFA, Co-Portfolio Manager and Senior Research Analyst, joined Euro Pacific Asset Management in 2010 and has served as the co-portfolio manager if the EP Strategic U.S. Equity Fund and the EuroPac International Dividend Income Fund. From 2004 through 2009, Patrick was employed by Lehman Brothers and Barclays Capital where he was a Vice President in the equity research department, covering the U.S. telecommunications industry. Along with his responsibities as an analyst of publicly traded companies, Mr. Rien's work spanned the firm’s capital markets division and included collaborative projects ranging from M&A advisory to initial and secondary debt and equity issuances. Mr. Rien completed his undergraduate studies at the University of California, Davis and received an MBA/MA in international economic policy and business from American University in Washington D.C. He is also a CFA Charterholder. Portfolio Managers for EP China Fund, EP Asia Small Companies Fund and EP Latin America Fund Russell E. Hoss is manager of the EP Asia Small Companies Fund.Russell E. Hoss and Richard W. Hoss are the co-managers of the EP Latin America Fund. Each portfolio manager has authority over all aspects of his respective Fund’s investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio construction techniques, portfolio risk assessment and the management of daily cash flows.For the EP Latin America Fund, the respective portfolio managers work as teams in considering securities for selection and implementing portfolio strategies.Mr. Russell Hoss has final approval of all companies in the Funds’ portfolio. Russell E. Hoss, CFA, President and Portfolio Manager of New Sheridan Advisors, Inc., has served as the portfolio manager of EP Asia Small Companies Fund and EP Latin America Fund since each Fund’s inception. From 2002 through 2007, Mr. Hoss was employed at Roth Capital Partners, LLC. During his time at Roth Capital Partners, he was a Senior Research Analyst from 2002 to 2005, Director of Equity Research from 2005 to 2006, and Director of Institutional Sales during 2007. Mr. Hoss then served as an Analyst for Alder Capital, LLC in 2008. In 2009, he left to form New Sheridan Advisors, Inc. (formerly Euro Pacific Halter Asia Management, Inc.). Richard W. Hoss is the Co-Portfolio Manager of the EP Latin America Fund. From 2007 to 2011, Mr. Hoss was a Senior Research Analyst at Roth Capital Partners where he led research coverage on the Industrials sector. From 1999 to 2006, Mr. Hoss was an aircraft commander for the U.S. Air Force. Mr. Hoss holds a Master of Business Administration degree from the University of Maryland and a Bachelor of Science degree from the United States Air Force Academy. Portfolio Manager for the EuroPac Gold Fund Adrian Day, Chairman and Portfolio Manager of the Sub-advisor, has served as the portfolio manager of the Fund since its inception.Adrian Day is responsible for the day-to-day management of the Fund. Mr. Day founded the Sub-advisor in 1991.In addition, Mr. Day spent many years as a financial investment writer. He has also authored three books on the subject of global investing: International Investment Opportunities: How and Where to Invest Overseas Successfully, Investing Without Borders and Investing in Resources: How to Profit from the Outsized Potential and Avoid the Risks. The SAI provides additional information about each portfolio manager’s method of compensation, other accounts managed by the portfolio managers and each portfolio manager’s ownership of securities in the Funds. 70 Other Service Providers IMST Distributors, LLC (the “Distributor”) is the Trust’s principal underwriter and acts as the Trust’s distributor in connection with the offering of Fund shares.The Distributor may enter into agreements with banks, broker-dealers, or other financial intermediaries through which investors may purchase or redeem shares.The Distributor is not affiliated with the Trust, the Advisor, the Sub-Advisors or any other service provider for the Funds. Fund Expenses Each Fund is responsible for its own operating expenses (all of which will be borne directly or indirectly by the Fund’s shareholders), including among others, legal fees and expenses of counsel to the Fund and the Fund’s independent trustees; insurance (including trustees’ and officers’ errors and omissions insurance); auditing and accounting expenses; taxes and governmental fees; listing fees; fees and expenses of the Fund’s custodians, administrators, transfer agents, registrars and other service providers; expenses for portfolio pricing services by a pricing agent, if any; expenses in connection with the issuance and offering of shares; brokerage commissions and other costs of acquiring or disposing of any portfolio holding of the Fund and any litigation expenses. The Advisor has contractually agreed to waive its fees and/or pay for operating expenses of each Fund to ensure that the total annual fund operating expenses (excluding any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses (as determined in accordance with Form N-1A), expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses) do not exceed the percentage stated in each Fund’s expense table. This agreement is in effect until March 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees. Any reduction in advisory fees or payment of a Fund’s expenses made by the Advisor in a fiscal year may be reimbursed by the Fund for a period of three years from the date of reduction or payment if the Advisor so requests.This reimbursement may be requested from a Fund if the aggregate amount of operating expenses for such fiscal year, as accrued each month, does not exceed the lesser of (a) the limitation on Fund expenses in effect at the time of the relevant reduction in advisory fees or payment of the Fund’s expenses, or (b) the limitation on Fund expenses at the time of the request.However, the reimbursement amount may not exceed the total amount of fees waived and/or Fund expenses paid by the Advisor and will not include any amounts previously reimbursed to the Advisor by the Fund.Any such reimbursement is contingent upon the Board’s subsequent review and ratification of the reimbursed amounts and no reimbursement may cause the total operating expenses paid by the Fund in a fiscal year to exceed the applicable limitation on Fund expenses.A Fund must pay current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or Fund expenses. Distribution (Rule 12b-1) Fees (For ClassA Shares) The Trust has adopted a plan on behalf of each Fund pursuant to Rule 12b-1 of the 1940 Act (the “12b-1 Plan”) which allows the Fund to pay distribution fees for the sale and distribution of its Class A shares and/or administrative service fees in connection with the provision of ongoing services to shareholders of Class A shares and the maintenance of shareholder accounts.The 12b-1 Plan provides for the payment of such fees at the annual rate of up to 0.25% of average daily net assets attributable to Class A shares.Since these fees are paid out of a Fund’s assets attributable to the Fund’s Class A shares, these fees will increase the cost of your investment and, over time, may cost you more than paying other types of sales charges.The net income attributable to Class A shares will be reduced by the amount of distribution and service fees and other expenses of a Fund associated with that class of shares. To assist investors in comparing classes of shares, the table under the heading “Fees and Expenses of the Fund” provides a summary of expenses and an example of the sales charges and expenses of each Fund applicable to each class of shares of the Fund offered in this Prospectus. Class I shares are not subject to any distribution fees under the 12b-1 Plan. Shareholder Servicing Fee Each Fund may paya fee at an annual rate of up to 0.15% of its average daily net assets to shareholder servicing agents.Shareholder servicing agents provide non-distribution administrative and support services to their customers, which may include establishing and maintaining accounts and records relating to shareholders, processing dividend and distribution payments from a Fund on behalf of shareholders, responding to routine inquiries from shareholders concerning their investments, assisting shareholders in changing dividend options, account designations and addresses, and other similar services. 71 YOUR ACCOUNT WITH THE FUNDS Share Price The offering price of each class of a Fund’s shares is the net asset value per share (“NAV”) of that class (plus any sales charges, as applicable).The NAV of a class of a Fund’s shares is determined by dividing (a) the difference between the value of the Fund’s securities, cash and other assets and the amount of the Fund’s expenses and liabilities attributable to the class by (b) the number of shares outstanding in that class (assets – liabilities / # of shares NAV).Each NAV of a class of a Fund’s shares takes into account all of the expenses and fees of that class of the Fund, including management fees and administration fees, which are accrued daily.Each Fund’s NAVs are calculated as of the close of regular trading (generally 4:00 p.m. Eastern Time) on each day that the NYSE is open for unrestricted business.A Fund’s NAVs may be calculated earlier if trading on the NYSE is restricted or if permitted by the SEC.The NYSE is closed on weekends and most U.S. national holidays.However, foreign securities listed primarily on non-U.S. markets may trade on weekends or other days on which the Funds do not value their shares, which may significantly affect the Funds’ NAVs on days when you are not able to buy or sell Fund shares. The Funds’ securities generally are valued at market price.Securities are valued at fair value when market quotations are not readily available.The Board has adopted procedures to be followed when a Fund must utilize fair value pricing, including when reliable market quotations are not readily available, when the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Advisor, does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable (see, for example, the discussion of fair value pricing of foreign securities in the paragraph below).Valuing securities at fair value involves reliance on the judgment of the Advisor and the Board (or a committee thereof), and may result in a different price being used in the calculation of the Funds’ NAVs from quoted or published prices for the same securities.Fair value determinations are made in good faith in accordance with procedures adopted by the Board.There can be no assurance that a Fund will obtain the fair value assigned to a security if it sells the security. In certain circumstances, the Funds employ fair value pricing to ensure greater accuracy in determining daily NAVs and to prevent dilution by frequent traders or market timers who seek to exploit temporary market anomalies.Fair value pricing may be applied to foreign securities held by a Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV aredetermined.If the event may result in a material adjustment to the price of a Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAVs. Other types of portfolio securities that a Fund may fair value include, but are not limited to:(1) investments that are illiquid or traded infrequently, including “restricted” securities and private placements for which there is no public market; (2) investments for which, in the judgment of the Advisor, the market price is stale; (3) securities of an issuer that has entered into a restructuring; (4) securities for which trading has been halted or suspended; and (5) fixed income securities for which there is no current market value quotation. Buying Fund Shares This Prospectus offers funds that have one or two classes of shares designated as Class A and, if applicable, Class I Shares. · Class A shares generally incur annual distribution and shareholder servicing fees. · Class I shares do not incur distribution fees but may incur shareholder service fees. By offering multiple classes of shares, each Fund permits each investor to choose the class of shares that is most beneficial given the type of investor, the amount to be invested and the length of time the investor expects to hold the shares. 72 Each class of shares generally has the same rights, except for the distribution fees, and related expenses associated with each class of shares, and the exclusive voting rights by each class with respect to any distribution plan or service plan for such class of shares. To purchase shares of a Fund, you must invest at least the minimum amount indicated in the following table. Minimum Investments To Open Your Account To Add to Your Account Class A Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Class I Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Shares of the Funds may be purchased by check, by wire transfer of funds via a bank or through an approved financial intermediary (i.e., a supermarket, investment advisor, financial planner or consultant, broker, dealer or other investment professional and their agents) authorized by the Funds to receive purchase orders.A financial intermediary may charge additional fees and may require higher minimum investments or impose other limitations on buying and selling Fund shares.You may make an initial investment in an amount greater than the minimum amounts shown in the preceding table and the Funds may, from time to time, reduce or waive the minimum initial investment amounts. The minimum initial investment amount is automatically waived for Fund shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates. To the extent allowed by applicable law, each Fund reserves the right to discontinue offering shares at any time or to cease operating entirely. Sales Charge Schedule Class A shares of the Funds are sold at the public offering price, which is the NAV plus an initial maximum sales charge which varies with the amount you invest as shown in the following chart.This means that part of your investment in the Fund will be used to pay the sales charge. Class A Shares - Sales Charge Schedule Each Fund offering Class A shares is sold at the public offering price, which is the NAV plus an initial maximum sales charge which varies with the amounts you invest as shown in the following chart.This means that part of the funds you contribute to a Fund to purchase Fund shares will be used to pay the sales charge. Your Investment Front-End Sales Charge As a % Of Offering Price* Front-End Sales Charge As a % Of Net Investment Dealer Reallowance As a % Of Offering Price Up to $49,999 4.50% 4.71% 4.00% $50,000-$99,999 4.00% 4.17% 3.50% $100,000-$249,999 3.50% 3.63% 3.00% $250,000-$499,999 2.80% 2.88% 2.50% $500,000-$999,999 2.00% 2.04% 1.70% $1 million or more 1.00% 1.01% 1.00% * The offering price includes the sales charge. 73 Because of rounding in the calculation of front-end sales charges, the actual front-end sales charge paid by an investor may be higher or lower than the percentages noted above.No sales charge is imposed on Class A shares received from reinvestment of dividends or capital gain distributions. Class A Shares Purchase Programs Eligible purchasers of Class A shares also may be entitled to reduced or waived sales charges through certain purchase programs offered by the Fund. Quantity Discounts. You may be able to lower your Class A sales charges if: · you assure the Fund in writing that you intend to invest at least $50,000 in Class A shares of the Fund over the next 13 months in exchange for a reduced sales charge ("Letter of Intent") (see below); or · the amount of Class A shares you already own in the Fund plus the amount you intend to invest in Class A shares is at least $50,000 ("Cumulative Discount"). By signing a Letter of Intent you can purchase shares of the Fund at a lower sales charge level.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period as stated in the Letter of Intent.Any shares purchased within 90 days prior to the date you sign the Letter of Intent may be used as credit toward completion of the stated amount, but the reduced sales charge will only apply to new purchases made on or after the date of the Letter of Intent. Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the Letter of Intent.Shares equal to 4.50% of the amount stated in the Letter of Intent will be held in escrow during the 13-month period.If, at the end of the period, the total net amount invested is less than the amount stated in the Letter of Intent, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual net amounts invested had the Letter of Intent not been in effect.This amount will be obtained from redemption of the escrowed shares.Any remaining escrowed shares after payment to the Fund of the difference in applicable sales charges will be released to you. If you establish a Letter of Intent with the Fund, you can aggregate your accounts as well as the accounts of your immediate family members.You will need to provide written instructions with respect to the other accounts whose purchases should be considered in fulfillment of the Letter of Intent. The Letter of Intent and Cumulative Discount are intended to let you combine investments made at other times for purposes of calculating your present sales charge.Any time you can use any of these quantity discounts to "move" your investment into a lower sales charge level, it is generally beneficial for you to do so. For purposes of determining whether you are eligible for a reduced Class A sales charge, you and your immediate family members (i.e., your spouse or domestic partner and your children or stepchildren age 21 or younger) may aggregate your investments in the Fund.This includes, for example, investments held in a retirement account, an employee benefit plan, or through a financial advisor other than the one handling your current purchase.These combined investments will be valued at their current offering price to determine whether your current investment amount qualifies for a reduced sales charge. Investors must notify the Fund or an approved financial intermediary at the time of purchase whenever a quantity discount is applicable to purchases and may be required to provide the Fund, or an approved financial intermediary, with certain information or records to verify your eligibility for a quantity discount.Such information or records may include account statements or other records regarding the shares of the Fund held in all accounts (e.g., retirement accounts) of the investor and other eligible persons, which may include accounts held at the Fund or at other approved financial intermediaries.Upon such notification, an investor will pay the sales charge at the lowest applicable sales charge level.Shareholders should retain any records necessary to substantiate the purchase price of the Fund’s shares, as the Fund and approved financial intermediary may not retain this information. Information about sales charges can be found on the Funds’ website www.europacificfunds.com or you can consult with your financial representative. 74 Net Asset Value Purchases. You may be able to buy Class A shares without a sales charge if you are: · reinvesting dividends or distributions; · making additional investments for your 401(k) or other retirement or direct accounts; · participating in an investment advisory or agency commission program under which you pay a fee to an investment advisor or other firm for portfolio management or brokerage services; · a financial intermediary purchasing on behalf of its clients that: (i) is compensated by clients on a fee-only basis, including but not limited to investment advisors, financial planners, and bank trust departments; or (ii) has entered into an agreement with the Fund to offer Class A shares through a no-load network or platform; · a client of Euro Pacific Capital, a broker dealer affiliated with the Advisor, as specified below; · a current Trustee of the Trust; or · an employee (including the employee's spouse, domestic partner, children, grandchildren, parents, grandparents, siblings and any dependent of the employee, as defined in Section 152 of the Internal Revenue Code) of the Advisor or of a broker-dealer authorized to sell shares of the Fund. A client of Euro Pacific Capital (“EPC”) thatsells any securitiesin order to invest in a Fund, andhas paid brokerage commissions to EPCwith respect to the purchase of such securities within the12 months preceding theeffective date of the purchase of Fund shares (collectively, "Qualifying Securities"), may purchase shares of the Fund without paying any sales charge on that purchase, if the dollar amount of Fund shares to be purchased is no greater than the dollar amount ofQualifying Securities sold in order to invest in the Fund.Anypurchase of Fund shares in excess ofsuch amount will be subject to the applicable sales charge as set forthin this Prospectus.Your financial advisor or the Transfer Agent can answer your questions and help you determine if you are eligible for a waiver. Class I Shares To purchase Class I Shares of a Fund offering Class I shares, you generally must invest at least $15,000. Class I Shares are not subject to any initial sales charge. No CDSC imposed is on redemptions of Class I Shares, and you do not pay any ongoing distribution/service fees. Class I Shares are available for purchase by clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Such clients may include individuals, corporations, endowments and foundations. In-Kind Purchases and Redemptions Each Fund reserves the right to accept payment for shares in the form of securities that are permissible investments for the Fund.Each Fund also reserves the right to pay redemptions by an “in-kind” distribution of portfolio securities (instead of cash) from the Fund.In-kind purchases and redemptions are taxable events and may result in the recognition of a gain or loss for federal income tax purposes.See the SAI for further information about the terms of these purchases and redemptions. Additional Investments Additional subscriptions in a Fund generally may be made by investing at least the minimum amount shown in the table above.Exceptions may be made at the Trust’s discretion.You may purchase additional shares of a Fund by sending a check together with the investment stub from your most recent account statement to the Fund at the applicable address listed in the table below.Please ensure that you include your account number on the check.If you do not have the investment stub from your account statement, list your name, address and account number on a separate sheet of paper and include it with your check.You may also make additional investments in a Fund by wire transfer of funds or through an approved financial intermediary.The minimum additional investment amount is automatically waived for shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates.Please follow the procedures described in this Prospectus. Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.When you open an account, you will be asked for your name, date of birth (for a natural person), your residential address or principal place of business, and mailing address, if different, as well as your Social Security Number or Taxpayer Identification Number.Additional information is required for corporations, partnerships and other entities.Applications without such information will not be considered in good order.Each Fund reserves the right to deny an application if the application is not in good order. 75 This Prospectus should not be considered a solicitation to purchase or as an offer to sell shares of the Funds in any jurisdiction where it would be unlawful to do so under the laws of that jurisdiction. Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. Automatic Investment Plan If you intend to use the Automatic Investment Plan (“AIP”), you may open your account with the initial minimum investment amount.Once an account has been opened, you may make additional investments in a Fund at regular intervals through the AIP.If elected on your account application, funds can be automatically transferred from your checking or savings account on the 5th, 10th, 15th, 20th or 25th of each month.In order to participate in the AIP, each additional subscription must be at least $250, and your financial institution must be a member of the Automated Clearing House (“ACH”) network.The first AIP purchase will be made 15 days after the Funds’ transfer agent (the “Transfer Agent”) receives your request in good order.The Transfer Agent will charge a $25 fee for any ACH payment that is rejected by your bank.Your AIP will be terminated if two successive mailings we send to you are returned by the U.S. Postal Service as undeliverable.You may terminate your participation in the AIP at any time by notifying the Transfer Agent at 1-888-558-5851 at least five days prior to the date of the next AIP transfer.The Funds may modify or terminate the AIP at any time without notice. Timing and Nature of Requests The purchase price you will pay for a Fund’s shares will be the next NAV (plus any sales charge, as applicable) calculated after the Transfer Agent or your authorized financial intermediary receives your request in good order.“Good order” means that your purchase request includes:(1)the name of the Fund, (2)the dollar amount of shares to be purchased, (3)your purchase application or investment stub, and (4)a check payable to Euro Pacific Funds.All requests received in good order before 4:00p.m. (Eastern Time) will be processed on that same day.Requests received after 4:00p.m. (Eastern Time) on any business day will be transacted at the next business day’s NAV. All purchases must be made in U.S. dollars and drawn on U.S. financial institutions. Methods of Buying Through a broker- dealer or other financial intermediary The Funds are offered through certain approved financial intermediaries (and their agents).The Funds are also offered directly.A purchase order placed with a financial intermediary or its authorized agent is treated as if such order were placed directly with a Fund, and will be deemed to have been received by the Fund when the financial intermediary or its authorized agent receives the order andexecuted at the next NAV (plus any sales charge, as applicable) calculated by the Fund.Your financial intermediary will hold your shares in a pooled account in its (or its agent’s) name.The Fund may pay your financial intermediary (or its agent) to maintain your individual ownership information, maintain required records, and provide other shareholder services.The financial intermediary which offers shares may require payment of additional fees from its individual clients.If you invest through your financial intermediary, its policies and fees may be different than those described in this Prospectus.For example, the financial intermediary may charge transaction fees or set different minimum investments.Your financial intermediary is responsible for processing your order correctly and promptly, keeping you advised of the status of your account, confirming your transactions and ensuring that you receive copies of the Funds’ Prospectus.Please contact your financial intermediary to determine whether it is an approved financial intermediary of the Funds or for additional information. By mail The Funds will not accept payment in cash, including cashier’s checks.Also, to prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks, money orders or starter checks for the purchase of shares. All checks must be made in U.S. dollars and drawn on U.S. financial institutions. To buy shares directly from a Fund by mail, complete an account application and send it together with your check for the amount you wish to invest in the Fund at the address indicated below.To make additional investments once you have opened your account, write your account number on the check and send it to the fund together with the most recent confirmation statement received from the Transfer Agent.If your check is returned for insufficient funds, your purchase will be canceled and a $20 fee will be assessed against your account by the Transfer Agent. 76 Regular Mail Euro Pacific Funds P.O. Box 2175 Milwaukee, Wisconsin53201 Overnight Delivery Euro Pacific Funds 803 West Michigan Street Milwaukee, Wisconsin53233-2301 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. By telephone To make additional investments by telephone, you must authorize telephone purchases on your account application.If you have given authorization for telephone transactions and your account has been open for at least 15days, call the Transfer Agent toll-free at 1-888-558-5851 and you will be allowed to move money in amounts of at least $500 from your bank account to the Fund account upon request.Only bank accounts held at U.S. institutions that are ACH members may be used for telephone transactions.If your order is placed before 4:00 p.m. (Eastern Time) on a business day shares will be purchased in your account at the NAV plus any sales charge, as applicable) calculated on that day.Orders received after 4:00 p.m. (Eastern Time) will be transacted at the next business day’s NAV.For security reasons, requests by telephone will be recorded. By wire To open an account by wire, a completed account application form must be received by the relevant Fund before your wire can be accepted.You may mail or send by overnight delivery your account application form to the Transfer Agent.Upon receipt of your completed account application form, an account will be established for you.The account number assigned to you will be required as part of the wiring instruction that should be provided to your bank to send the wire.Your bank must include the name of the Fund, the account number, and your name so that monies can be correctly applied.Your bank should transmit funds by wire to: UMB Bank, n.a. ABA Number 101000695 For credit to “Euro Pacific Funds” A/C # 98 718 79348 For further credit to: [Fund Name] Your account number Name(s) of investor(s) Social security or tax ID numbers Before sending your wire, please contact the Transfer Agent at 1-888-558-5851 to notify it of your intention to wire funds.This will ensure prompt and accurate credit upon receipt of your wire.Your bank may charge a fee for its wiring service. Wired funds must be received prior to 4:00 p.m. (Eastern Time) on a business day to be eligible for same day pricing.The Funds and UMB Bank, n.a. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. 77 Selling (Redeeming) Fund Shares Through a broker- dealer or other financial intermediary If you purchased your shares through an approved financial intermediary, your redemption order must be placed through the same financial intermediary.The Fund will be deemed to have received a redemption order when a financial intermediary (or its authorized agent) receives the order. The financial intermediary must receive and transmit your redemption order to the Transfer Agent prior to 4:00p.m. (Eastern Time) on a business dayfor the redemption to be processed at the current day’s NAV.Orders received after 4:00 p.m. (Eastern Time) on a business day or on a day when the Funds do not value its shares will be transacted at the next business day’s NAV.Please keep in mind that your financial intermediary may charge additional fees for its services.In the event your approved financial intermediary is no longer available or in operation, you may place your redemption order directly with Fund as described below. By mail You may redeem shares purchased directly from the Funds by mail.Send your written redemption request to Euro Pacific Funds at the address indicated below.Your request must be in good order and contain the Fund name, the name(s) on the account, your account number and the dollar amount or the number of shares to be redeemed.The redemption request must be signed by all shareholders listed on the account.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions dated within 60 days, or trust documents indicating proper authorization). Regular Mail Euro Pacific Funds P.O. Box 2175 Milwaukee, Wisconsin53201 Overnight Delivery Euro Pacific Funds 803 West Michigan Street Milwaukee, Wisconsin53233-2301 A Medallion signature guarantee must be included if any of the following situations apply: ·You wish to redeem more than $50,000 worth of shares; ·When redemption proceeds are sent to any person, address or bank account not on record; ·If a change of address was received by the Transfer Agent within the last 15 days; ·If ownership is changed on your account; or ·When establishing or modifying certain services on your account. By telephone To redeem shares by telephone, call the Funds at 1-888-558-5851 and specify the amount of money you wish to redeem.You may have a check sent to the address of record, or, if previously established on your account, you may have proceeds sent by wire or electronic funds transfer through the ACH network directly to your bank account.Wire transfers are subject to a $20 fee paid by the shareholder and your bank may charge a fee to receive wired funds. Checks sent via overnight delivery are also subject to a $15 charge. You do not incur any charge when proceeds are sent via the ACH network; however, credit may not be available for two to three business days. If you are authorized to perform telephone transactions (either through your account application form or by subsequent arrangement in writing with the Funds), you may redeem shares up to worth $50,000, by instructing the Funds by phone at 1-888-558-5851. Unless noted on the initial account application, a Medallion signature guarantee is required of all shareholders in order to qualify for or to change telephone redemption privileges. Note:The Funds and all of its service providers will not be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the caller must verify the following: 78 ·The Fund account number; ·The name in which his or her account is registered; ·The Social Security Number or Taxpayer Identification Number under which the account is registered; and ·The address of the account holder, as stated in the account application form. Medallion Signature Guarantee In addition to the situations described above, the Funds reserve the right to require a Medallion signature guarantee in other instances based on the circumstances relative to the particular situation. Shareholders redeeming more than $50,000 of shares by mail should submit written instructions with a Medallion signature guaranteefrom an eligible institution acceptable to the Transfer Agent, such as a domestic bank or trust company, broker, dealer, clearing agency or savings association, or from any participant in a Medallion program recognized by the Securities Transfer Association.The three currently recognized Medallion programs are Securities Transfer Agents Medallion Program, Stock Exchanges Medallion Program and New York Stock Exchange, Inc. Medallion Signature Program.Signature guarantees that are not part of these programs will not be accepted.Participants in Medallion programs are subject to dollar limitations which must be considered when requesting their guarantee. The Transfer Agent may reject any signature guarantee if it believes the transaction would otherwise be improper.A notary public cannot provide a signature guarantee. Systematic Withdrawal Plan You may request that a predetermined dollar amount be sent to you on a monthly or quarterly basis.Your account must maintain a value of at least $2,500 for you to be eligible to participate in the Systematic Withdrawal Plan (“SWP”).The minimum withdrawal amount is $100.If you elect to receive redemptions through the SWP, the relevant Fund will send a check to your address of record, or will send the payment via electronic funds transfer through the ACH network, directly to your bank account on record.You may request an application for the SWP by calling the Transfer Agent toll-free at 1-888-558-5851.The Fund may modify or terminate the SWP at any time.You may terminate your participation in the SWP by calling the Transfer Agent at least five business days before the next withdrawal. Payment of Redemption Proceeds You may redeem shares of a Fund at a price equal to the NAV next determined after the Transfer Agent and/or authorized agent receives your redemption request in good order. Generally, your redemption request cannot be processed on days the NYSE is closed. All requests received in good order by the Transfer Agent and/or authorized agent before the close of the regular trading session of the NYSE (generally, 4:00 p.m. Eastern Time) will usually be sent to the bank you indicate or wured on the following business day using the wire instructions on record. Except as specified below, a Fund will process your redemption request and send your proceeds within seven calendar days after the Fund receives your redemption request. If you purchase shares using a check and request a redemption before the check has cleared, the Fund may postpone payment of your redemption proceeds up to 15 calendar days while the Fund waits for the check to clear. Furthermore, a Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1) for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2) for any period during which an emergency exists affecting the sale of the Funds’ securities or making such sale or the fair determination of the value of the Fund’s net assets not reasonably practicable; or (3) for such other periods as the SEC may permit for the protection of the Funds’ shareholders Other Redemption Information If you hold shares of a Fund through an IRA or other retirement plan, you must indicate on their redemption requests whether to withhold federal income tax. Redemption requests failing to indicate an election not to have taxes withheld will generally be subject to a 10% federal income tax withholding. In addition, if you are a resident of certain states, state income tax also applies to non-Roth IRA distributions when federal withholding applies. Please consult with your tax professional. The Funds generally pay sale (redemption) proceeds in cash.However, a Fund may pay all or part of a shareholder’s redemption proceeds in liquid securities with a market value equal to the redemption price (redemption-in-kind) in lieu of cash in order to protect the interests of the Fund’s remaining shareholders. If a Fund redeems your shares in-kind, you will bear any market risk associated with investment in these securities, and you will be responsible for the costs (including brokerage charges) of converting the securities to cash. 79 A Fund may redeem all of the shares held in your account if your balance falls below the Fund’s minimum initial investment amount due to your redemption activity.In these circumstances, the relevant Fund will notify you in writing and request that you increase your balance above the minimum initial investment amount within 30 days of the date of the notice.If, within 30days of the Fund’s written request, you have not increased your account balance, your shares will be automatically redeemed at the current NAV.A Fund will not require that your shares be redeemed if the value of your account drops below the investment minimum due to fluctuations of the Fund’s NAV. Cost Basis Information Federal law requires that mutual fund companies report their shareholders' cost basis, gain/loss, and holding period to the IRS on the Funds’ shareholders’ Consolidated Form 1099s when “covered” shares of the mutual funds are sold. Covered shares are any mutual fund and/or dividend reinvestment plan shares acquired on or after January 1, 2012. Each Fund has chosen “first-in, first-out” (FIFO) as its standing (default) tax lot identification method for all shareholders, which means this is the method the Fund will use to determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing net asset values, and the entire position is not sold at one time. The Funds’ standing tax lot identification method is the method they will use to report the sale of covered shares on your Consolidated Form 1099 if you do not select a specific tax lot identification method subject to certain limitations, you may choose a method other than the Funds’ standing method at the time of your purchase or upon the sale of covered shares. Please refer to the appropriate Internal Treasury regulations or consult your tax advisor with regard to your personal circumstances. Tools to Combat Frequent Transactions The Trust’s Board of Trustees has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders.The Trust discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm a Fund’s performance.The Trust takes steps to reduce the frequency and effect of these activities in the Funds.These steps may include monitoring trading activity and using fair value pricing.In addition, the Trust may take action, which may include using its best efforts to restrict a shareholder’s trading privileges in a Fund, if that shareholder has engaged in four or more “round trips” in the Fund during a 12-month period.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Trust makes efforts to identify and restrict frequent trading, the Trust receives purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Trust seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that the Trust believes is consistent with the interests of Fund shareholders. Redemption Fee You will be charged a redemption fee of 2.00% of the value of the shares being redeemed if you redeem your shares of a Fund within 30 days of purchase.The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from the sale proceeds and is retained by the Fund for the benefit of its remaining shareholders. The fee will not apply to redemptions (i) due to shareholder’s death or disability, (ii) from certain omnibus accounts with systematic or contractual limitations, (iii) of shares acquired through reinvestments of dividends or capital gains distributions, (iv) through certain employer-sponsored retirement plans or employee benefit plans or, with respect to any plan, to comply with minimum distribution requirements, (v) effected pursuant to an automatic non-discretionary rebalancing program, (vi) effected pursuant to the SWP, (vii) pursuant to asset allocation programs, wrap fee programs, and other investment programs offered by financial institutions where investment decisions are made on a discretionary basis by investment professionals or (viii) effected by the Fund of account falling below the minimum initial investment amount.Each Fund reserves the right to waive this fee in other circumstances if the Advisor determines that doing so is in the best interests of the Fund. 80 Monitoring Trading Practices The Trust may monitor trades in Fund shares in an effort to detect short-term trading activities.If, as a result of this monitoring, the Trust believes that a shareholder of a Fund has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Trust seeks to act in a manner that it believes is consistent with the best interest of Fund shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity, there can be no assurance that the Trust’s efforts will identify all trades or trading practices that may be considered abusive. General Transaction Policies Some of the following policies are mentioned above.In general, each Fund reserves the right to: · vary or waive any minimum investment requirement; · refuse, change, discontinue, or temporarily suspend account services, including purchase or telephone redemption privileges (if redemption by telephone is not available, you may send your redemption order to the Funds via regular or overnight delivery), for any reason; · reject any purchase request for any reason (generally the Fund does this if the purchase is disruptive to the efficient management of the Fund due to the timing of the investment or an investor’s history of excessive trading); · delay paying redemption proceeds for up to seven calendar days after receiving a request, if an earlier payment could adversely affect the Fund; · reject any purchase or redemption request that does not contain all required documentation; and · subject to applicable law and with prior notice, adopt other policies from time to time requiring mandatory redemption of shares in certain circumstances. If you elect telephone privileges on the account application or in a letter to a Fund, you may be responsible for any fraudulent telephone orders as long as the Fund and/or its service providers have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact a Fund by telephone, you may also mail your request to the Fund at the address listed under “Methods of Buying.” Your broker or other financial intermediary may establish policies that differ from those of the Funds.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your broker or other financial intermediary for details. Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. Exchange Privilege.Shareholders may exchange shares of each Fund for shares of another Fund.The amount of the exchange must be equal to or greater than the required minimum initial investment (see “Minimum Investment” table).You may realize either a gain or loss on those shares and will be responsible for paying the appropriate taxes.If you exchange shares through a broker, the broker may charge you a transaction fee.You may exchange shares by sending a written request to the Funds or by telephone.Be sure that your written request includes the dollar amount or number of shares to be exchanged, the name(s) on the account and the account number(s), and signed by all shareholders on the account.In order to limit expenses, the Funds reserve the right to limit the total number of exchanges you can make in any year. Availability of Information.In order to reduce the amount of mail you receive and to help reduce expenses, we generally send a single copy of any shareholder report and Prospectus to each household. If you do not want the mailing of these documents to be combined with those of other members of your household, please contact your authorized dealer or the Transfer Agent. 81 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES The Funds may pay service fees to intermediaries such as banks, broker-dealers, financial advisors or other financial institutions for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Advisor, out of its own resources, and without additional cost to the Funds or their shareholders, may provide additional cash payments or non-cash compensation to intermediaries that sell shares of the Funds.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.The Advisor may pay cash compensation for inclusion of a Fund on a sales list, including a preferred or select sales list, in other sales programs or may pay an expense reimbursement in cases where the intermediary provides shareholder services to the Fund shareholders.The Advisor may also pay cash compensation in the form of finder’s fees that vary depending on the Fund and the dollar amount of the shares sold. DIVIDENDS AND DISTRIBUTIONS The EuroPac International Bond Fund will make distributions of net investment income monthly.The EuroPac International Value Fund, EuroPac Hard Asset Fund, and EuroPac International Dividend Income Fund will make distributions of net investment income quarterly.The EP Asia Small Companies Fund and EP Latin America Fund will make distributions of net investment income yearly.Each Fund will make distributions of net capital gains, if any, at least annually, typically in December.A Fund may make an additional payment of dividends or distributions if it deems it desirable at any other time during the year. Some of a Fund’s investment income may be subject to foreign income taxes that are withheld at the country of origin.Tax treaties between certain countries and the United States may reduce or eliminate such taxes, but there can be no assurance that the Fund will qualify for treaty benefits. If you buy shares of a Fund just before it makes a distribution (on or before the record date), you will receive some of the purchase price back in the form of a taxable distribution. All dividends and distributions will be reinvested in Fund shares unless you choose one of the following options:(1)to receive net investment income dividends in cash, while reinvesting capital gain distributions in additional Fund shares; or (2)to receive all dividends and distributions in cash.If you wish to change your distribution option, please write to the Transfer Agent before the payment date of the distribution. If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if your distribution check has not been cashed for six months, each Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV and to reinvest all subsequent distributions. FEDERAL INCOME TAX CONSEQUENCES The following discussion is very general.Because each shareholder’s circumstances are different and special tax rules may apply, you should consult your tax advisor about your investment in a Fund. You will generally have to pay federal income taxes, as well as any state or local taxes, on distributions received from a Fund, whether paid in cash or reinvested in additional shares.If you sell Fund shares, it is generally considered a taxable event.If you exchange shares of a Fund for shares of another fund, the exchange will be treated as a sale of the Fund’s shares and any gain on the transaction may be subject to federal income tax. Distributions of net investment income, other than “qualified dividend income,” and distributions of short-term capital gains, are taxable for federal income tax purposes at ordinary income tax rates.Distributions of net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) are taxable for federal income tax purposes as long-term capital gain, regardless of how long the shareholder has held Fund shares.Distributions reported as qualified dividend income are taxed to individuals and other non-corporate investors at rates applicable to long-term capital gains, provided certain holding period and other requirements are satisfied. Dividends paid by a Fund may qualify in part for the dividends received deduction available to corporate shareholders, provided certain holding period and other requirements are satisfied. 82 You may want to avoid buying shares of a Fund just before it declares a distribution (on or before the record date), because such a distribution will be taxable to you even though it may effectively be a return of a portion of your investment. Dividends declared in October, November or December to shareholders of record as of a date in such month and paid during the following January are treated as if received on December 31 of the calendar year when the dividends were declared.Information on the federal income tax status of dividends and distributions is provided annually. Dividends and distributions from a Fund and net gain from redemptions of Fund shares will generally be taken into account in determining a shareholder’s “net investment income” for purposes of the Medicare contribution tax applicable to certain individuals, estates and trusts. If you are neither a citizen nor a resident of the United States, certain dividends you receive from a Fund may be subject to federal withholding tax.To the extent that a Fund’s distributions are subject to such withholding, the Fund will withhold federal income tax at the rate of 30% (or such lower rate as may be determined in accordance with any applicable treaty).Dividends that are reported by a Fund as “interest-related dividends” or “short-term capital gain dividends” are generally exempt from such withholding for taxable years of the Fund beginning before January 1, 2014. If you do not provide the Funds with your correct taxpayer identification number and any required certifications, you will be subject to backup withholding on your redemption proceeds, dividends and other distributions.Backup withholding will not, however, be applied to payments that have been subject to the 30% withholding tax on shareholders who are neither citizens nor residents of the United States.The backup withholding rate is currently 28%. 83 FINANCIAL HIGHLIGHTS The following tables are intended to help you understand the Funds’ financial performance.Certain information reflects financial results for a sing Fund share.The total return figures represent the percentage that an investor in a Fund would have earned (or lost) on an investment in a Fund class (assuming reinvestment of all dividends and distributions). The financial information for the periods shown has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm, whose report, along with the Funds’ financial statements, is included in the Funds’ annual report, which is available upon request. Because the EuroPac International Dividend Income Fund has not commenced operations as of the fiscal year ended October 31, 2013, no financial information is available for this Fund. EuroPac International Value Fund - Class A Per share operating performance. For the period For a capital share outstanding throughout each period. For the For the For the April 7, 2010* Year Ended Year Ended Year Ended through October 31, 2013 October 31, 2012 October 31, 2011 October 31, 2010 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net investment income ) Total distributions ) Redemption fee proceeds - 2 - 2 - 2 - 2 Net asset value, end of period $ Total return3 % % )% % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %
